ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_00_EN.txt.       COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRE| TS,
   AVIS CONSULTATIFS ET ORDONNANCES


     AFFAIRE DU DIFFE
                    u REND
    TERRITORIAL ET MARITIME
        (NICARAGUA c. COLOMBIE)

       EXCEPTIONS PRE
                    u LIMINAIRES


       ARRE
          | T DU 13 DE
                     u CEMBRE 2007




             2007
      INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


CASE CONCERNING THE TERRITORIAL
      AND MARITIME DISPUTE
        (NICARAGUA v. COLOMBIA)

        PRELIMINARY OBJECTIONS


     JUDGMENT OF 13 DECEMBER 2007

                       Mode officiel de citation :
      Différend territorial et maritime (Nicaragua c. Colombie),
      exceptions préliminaires, arrêt, C.I.J. Recueil 2007, p. 832




                           Official citation :
     Territorial and Maritime Dispute (Nicaragua v. Colombia),
    Preliminary Objections, Judgment, I.C.J. Reports 2007, p. 832




                                             No de vente :
ISSN 0074-4441
ISBN 978-92-1-071038-1
                                             Sales number    931

                          13 DE
                              u CEMBRE 2007

                                 ARRE
                                    |T




DIFFE
    u REND TERRITORIAL ET MARITIME
     (NICARAGUA c. COLOMBIE)

    EXCEPTIONS PRE
                 u LIMINAIRES




TERRITORIAL AND MARITIME DISPUTE
     (NICARAGUA v. COLOMBIA)

     PRELIMINARY OBJECTIONS




                          13 DECEMBER 2007

                                JUDGMENT

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071038-1

                                                                            832




                         TABLE OF CONTENTS
                                                                    Paragraphs

1. CHRONOLOGY OF THE PROCEDURE                                              1-14
2. HISTORICAL BACKGROUND                                                   15-32
3. SUBJECT-MATTER OF THE DISPUTE                                           33-42
4. FIRST PRELIMINARY OBJECTION                                            43-120
  4.1. General overview of the arguments of the Parties on the first
       preliminary objection                                          43-44
  4.2. The appropriate stage of proceedings for examination of the
       preliminary objection                                          45-52
  4.3. Jurisdictional system of the Pact of Bogotá                    53-59
  4.4. The question whether the 1928 Treaty and 1930 Protocol set-
       tled the matters in dispute between the Parties               60-120
       4.4.1. Arguments of the Parties                                     60-61
       4.4.2. The conclusion of the 1928 Treaty and signature of the
              1930 Protocol                                                62-72
       4.4.3. The question whether the 1928 Treaty was in force in
              1948                                                         73-82
       4.4.4. Examining the preliminary objection in relation to dif-
              ferent elements of the dispute                               83-85
       4.4.5. The jurisdiction of the Court as regards the question of
              sovereignty over the named islands of the San Andrés
              Archipelago                                                  86-90
       4.4.6. The jurisdiction of the Court as regards the question of
              the scope and composition of the rest of the San Andrés
              Archipelago                                                  91-97
       4.4.7. The jurisdiction of the Court as regards the question of
              sovereignty over Roncador, Quitasueño and Serrana
                                                                        98-104
       4.4.8. The jurisdiction of the Court as regards the question of
              maritime delimitation                                    105-120
5. SECOND PRELIMINARY OBJECTION                                          121-140
6. OPERATIVE CLAUSE                                                         142




                                                                              4

                                                                         833




              INTERNATIONAL COURT OF JUSTICE

                                YEAR 2007                                           2007
                                                                                13 December
                                                                                General List
                             13 December 2007                                     No. 124



    CASE CONCERNING THE TERRITORIAL
          AND MARITIME DISPUTE
                    (NICARAGUA v. COLOMBIA)


                    PRELIMINARY OBJECTIONS

                                JUDGMENT


Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges RANJEVA,
          SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL, OWADA, SIMMA,
          TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV ;
          Judges ad hoc FORTIER, GAJA ; Registrar COUVREUR.



  In the case concerning the territorial and maritime dispute,
  between
the Republic of Nicaragua,
represented by
  H.E. Mr. Carlos Argüello Gómez, Ambassador of the Republic of Nicara-
     gua to the Kingdom of the Netherlands,
  as Agent and Counsel ;
  H.E. Mr. Samuel Santos, Minister for Foreign Affairs of the Republic of
     Nicaragua,
  Mr. Ian Brownlie, C.B.E., Q.C., F.B.A., member of the English Bar, Chair-
     man of the United Nations International Law Commission, Emeritus
     Chichele Professor of Public International Law, University of Oxford,
     member of the Institut de droit international, Distinguished Fellow, All
     Souls College, Oxford,
  Mr. Alex Oude Elferink, Research Associate, Netherlands Institute for the
     Law of the Sea, Utrecht University,
  Mr. Alain Pellet, Professor at the University Paris X-Nanterre, Member and
     former Chairman of the United Nations International Law Commission,
                                                                           5

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                    834

  Mr. Antonio Remiro Brotóns, Professor of International Law, Universidad
    Autónoma, Madrid,
  as Counsel and Advocates ;
  Ms Irene Blázquez Navarro, Doctor of Public International Law, Universi-
    dad Autónoma, Madrid,
  Ms Tania Elena Pacheco Blandino, Counsellor, Embassy of Nicaragua in the
    Netherlands,
  Ms Nadine Susani, Doctor of Public Law, Centre de droit international de
    Nanterre (CEDIN), University of Paris X-Nanterre,
  as Assistant Advisers,
  and
the Republic of Colombia,
represented by
  H.E. Mr. Julio Londoño Paredes, Ambassador of the Republic of Colombia
     to the Republic of Cuba,
  as Agent ;
  H.E. Mr. Guillermo Fernández de Soto, Ambassador of the Republic of
     Colombia to the Kingdom of the Netherlands, member of the Permanent
     Court of Arbitration and former Minister for Foreign Affairs,
  as Co-Agent ;
  Mr. Stephen M. Schwebel, member of the Bars of the State of New York, the
     District of Columbia, and the Supreme Court of the United States of
     America ; member of the Permanent Court of Arbitration ; member of the
     Institut de droit international,
  Sir Arthur Watts, K.C.M.G., Q.C., member of the English Bar ; member of
     the Permanent Court of Arbitration ; member of the Institut de droit inter-
     national,
  Mr. Prosper Weil, Professor Emeritus, University of Paris II ; member of the
     Permanent Court of Arbitration ; member of the Institut de droit interna-
     tional ; member of the Académie des Sciences Morales et Politiques (Insti-
     tut de France),
  as Counsel and Advocates ;
  Mr. Eduardo Valencia-Ospina, Member of the United Nations International
     Law Commission,
  Mr. Rafael Nieto Navia, former Judge of the International Criminal Tribu-
     nal for the former Yugoslavia ; former Judge of the Inter-American Court
     of Human Rights ; member of the Permanent Court of Arbitration ; mem-
     ber of the Institut de droit international,
  Mr. Andelfo García González, Professor of International Law, Deputy Chief
     of Mission of the Embassy of Colombia in the Kingdom of Spain, former
     Deputy Minister for Foreign Affairs, Republic of Colombia,

  Mr. Enrique Gaviria Liévano, Professor of Public International Law ; former
   Ambassador and Deputy Permanent Representative of Colombia to the
   United Nations ; former Chairman of the Sixth Committee of the United
   Nations General Assembly ; former Ambassador of Colombia to Greece
   and to the Czech Republic,

                                                                              6

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                     835

  Mr. Juan Carlos Galindo Vacha, former Deputy Inspector-General before
    the Council of State of the Republic of Colombia, National Head of the
    Civil Registry,
  as Advocates ;
  Ms Sonia Pereira Portilla, Minister Plenipotentiary, Embassy of Colombia in
    the Netherlands,
  Mr. Juan José Quintana, Minister Counsellor, Ministry of Foreign Affairs of
    the Republic of Colombia,
  Ms Mirza Gnecco Plá, Counsellor, Ministry of Foreign Affairs of the Repub-
    lic of Colombia,
  Mr. Julián Guerrero Orozco, Counsellor, Embassy of Colombia in the Neth-
    erlands,
  Ms Andrea Jiménez Herrera, First Secretary, Ministry of Foreign Affairs of
    the Republic of Colombia,
  Ms Daphné Richemond, member of the Bars of Paris and the State of New
    York,
  as Legal Advisers ;
  Mr. Scott Edmonds, Cartographer, International Mapping,
  as Technical Adviser ;
  Ms Stacey Donison,
  as Stenographer,

  THE COURT,
  composed as above,
  after deliberation,
  delivers the following Judgment :
   1. On 6 December 2001, the Republic of Nicaragua (hereinafter “Nicara-
gua”) filed in the Registry of the Court an Application instituting proceedings
against the Republic of Colombia (hereinafter “Colombia”) in respect of a
dispute consisting of “a group of related legal issues subsisting” between the
two States “concerning title to territory and maritime delimitation” in the
western Caribbean (for the geographical context of the case, see below, p. 836,
sketch-map).
   In its Application, Nicaragua seeks to found the jurisdiction of the Court on
the provisions of Article XXXI of the American Treaty on Pacific Settlement
signed on 30 April 1948, officially designated, according to Article LX thereof,
as the “Pact of Bogotá” (hereinafter referred to as such) as well as on the dec-
larations made by the Parties under Article 36 of the Statute of the Permanent
Court of International Justice, which are deemed, for the period which they still
have to run, to be acceptances of the compulsory jurisdiction of the present
Court pursuant to Article 36, paragraph 5, of its Statute.
   2. Pursuant to Article 40, paragraph 2, of the Statute of the Court, the Reg-
istrar immediately communicated the Application to the Government of Colom-
bia ; and, pursuant to paragraph 3 of that Article, all other States entitled to
appear before the Court were notified of the Application.
   3. Pursuant to the instructions of the Court under Article 43 of the Rules of
Court, the Registrar addressed to States parties to the Pact of Bogotá the noti-

                                                                               7

TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)   836




                                               8

              TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                     837

fications provided for in Article 63, paragraph 1, of the Statute of the Court. In
accordance with the provisions of Article 69, paragraph 3, of the Rules of
Court, the Registrar moreover addressed to the Organization of American
States (hereinafter the “OAS”) the notification provided for in Article 34, para-
graph 3, of the Statute. The Registrar subsequently transmitted to that organi-
zation copies of the pleadings filed in the case and asked its Secretary-General
to inform him whether or not it intended to present observations in writing
within the meaning of Article 69, paragraph 3, of the Rules of Court. The OAS
indicated that it did not intend to submit any such observations.
   4. Since the Court included upon the Bench no judge of the nationality of
either of the Parties, each Party proceeded to exercise its right conferred by
Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the
case. Nicaragua first chose Mr. Mohammed Bedjaoui, who resigned on
2 May 2006, and subsequently Mr. Giorgio Gaja. Colombia chose Mr. Yves
Fortier.
   5. By an Order dated 26 February 2002, the Court fixed 28 April 2003 as the
time-limit for the filing of the Memorial of Nicaragua and 28 June 2004 as the
time-limit for the filing of the Counter-Memorial of Colombia. Nicaragua filed
its Memorial within the time-limit so prescribed.
   6. On 21 July 2003, within the time-limit set by Article 79, paragraph 1, of
the Rules of Court, as amended on 5 December 2000, Colombia raised prelimi-
nary objections to the jurisdiction of the Court. Consequently, by an Order
dated 24 September 2003, the Court, noting that by virtue of Article 79, para-
graph 5, of the Rules of Court, the proceedings on the merits were suspended,
fixed 26 January 2004 as the time-limit for the presentation by Nicaragua of a
written statement of its observations and submissions on the preliminary objec-
tions made by Colombia. Nicaragua filed such a statement within the time-limit
so prescribed, and the case thus became ready for hearing in respect of the pre-
liminary objections.

   7. Referring to Article 53, paragraph 1, of the Rules of Court, the Govern-
ments of Honduras, Jamaica, Chile, Peru, Ecuador and Venezuela asked to be
furnished with copies of the pleadings and documents annexed in the case.
Having ascertained the views of the Parties pursuant to Article 53, para-
graph 1, of the Rules of Court, the Court decided to grant these requests. The
Registrar duly communicated these decisions to the said Governments and to
the Parties.
   8. On 4 June 2007, Colombia, referring to Article 56, paragraph 4, of the
Rules of Court and Practice Directions IXbis and IXter, transmitted to the
Court four documents and the certified English translations thereof, to which it
intended to refer during the oral proceedings.
   9. In accordance with Article 53, paragraph 2, of the Rules of Court, the
Court decided, after ascertaining the views of the Parties, that copies of the
pleadings and documents annexed would be made accessible to the public on
the opening of the oral proceedings.
   10. Public hearings were held between 4 June and 8 June 2007, at which the
Court heard the oral arguments and replies of :

For Colombia : H.E. Mr. Julio Londoño Paredes,
               Sir Arthur Watts,
               Mr. Prosper Weil,
               Mr. Stephen M. Schwebel.

                                                                                9

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                    838

For Nicaragua : H.E. Mr. Carlos Argüello Gómez,
                Mr. Alain Pellet,
                Mr. Antonio Remiro Brotóns,
                Mr. Ian Brownlie.

                                       *
  11. In its Application, the following requests were made by Nicaragua :

       “[T]he Court is asked to adjudge and declare :
       First, that the Republic of Nicaragua has sovereignty over the islands of
    Providencia, San Andrés and Santa Catalina and all the appurtenant
    islands and keys, and also over the Roncador, Serrana, Serranilla and
    Quitasueño keys (in so far as they are capable of appropriation) ;

       Second, in the light of the determinations concerning title requested
    above, the Court is asked further to determine the course of the single
    maritime boundary between the areas of continental shelf and exclusive
    economic zone appertaining respectively to Nicaragua and Colombia, in
    accordance with equitable principles and relevant circumstances recog-
    nized by general international law as applicable to such a delimitation of a
    single maritime boundary.”
Nicaragua also stated :
       “Whilst the principal purpose of this Application is to obtain declara-
    tions concerning title and the determination of maritime boundaries, the
    Government of Nicaragua reserves the right to claim compensation for
    elements of unjust enrichment consequent upon Colombian possession of
    the Islands of San Andrés and Providencia as well as the keys and mari-
    time spaces up to the 82 meridian, in the absence of lawful title. The Gov-
    ernment of Nicaragua also reserves the right to claim compensation for
    interference with fishing vessels of Nicaraguan nationality or vessels
    licensed by Nicaragua.

     The Government of Nicaragua, further, reserves the rights to supple-
    ment or to amend the present Application.”
  12. In the written proceedings, the following submissions were presented by
the Parties :
On behalf of the Government of Nicaragua,
in the Memorial :
     “Having regard to the legal considerations and evidence set forth in this
    Memorial : May it please the Court to adjudge and declare that :
    (1) the Republic of Nicaragua has sovereignty over the islands of San
        Andrés, Providencia, and Santa Catalina and the appurtenant islets
        and cays ;
    (2) the Republic of Nicaragua has sovereignty over the following cays :
        the Cayos de Albuquerque ; the Cayos del Este Sudeste ; the Cay of
        Roncador ; North Cay, Southwest Cay and any other cays on the
        bank of Serrana ; East Cay, Beacon Cay and any other cays on the

                                                                             10

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                     839

        bank of Serranilla ; and Low Cay and any other cays on the bank of
        Bajo Nuevo ;
    (3) if the Court were to find that there are features on the bank of
        Quitasueño that qualify as islands under international law, the Court
        is requested to find that sovereignty over such features rests with Nica-
        ragua ;
    (4) the Barcenas-Esguerra Treaty signed in Managua on 24 March 1928
        was not legally valid and, in particular, did not provide a legal basis
        for Colombian claims to San Andrés and Providencia ;
    (5) in case the Court were to find that the Barcenas-Esguerra Treaty had
        been validly concluded, then the breach of this Treaty by Colombia
        entitled Nicaragua to declare its termination ;
    (6) in case the Court were to find that the Barcenas-Esguerra Treaty had
        been validly concluded and were still in force, then to determine that
        this Treaty did not establish a delimitation of the maritime areas along
        the 82° meridian of longitude West ;
    (7) in case the Court finds that Colombia has sovereignty in respect of the
        islands of San Andrés and Providencia, these islands be enclaved and
        accorded a territorial sea entitlement of twelve miles, this being the
        appropriate equitable solution justified by the geographical and legal
        framework ;
    (8) the equitable solution for the cays, in case they were to be found to be
        Colombian, is to delimit a maritime boundary by drawing a 3 nautical
        mile enclave around them ;

    (9) the appropriate form of delimitation, within the geographical and
        legal framework constituted by the mainland coasts of Nicaragua and
        Colombia, is a single maritime boundary in the form of a median line
        between these mainland coasts.”
On behalf of the Government of Colombia,
in the preliminary objections :
       “For the reasons set out in the preceding Chapters, Colombia respect-
    fully requests the Court, in application of Article 79 of the Rules of Court,
    to adjudge and declare that :
    (1) under the Pact of Bogotá, and in particular in pursuance of Articles VI
         and XXXIV, the Court declares itself to be without jurisdiction to
         hear the controversy submitted to it by Nicaragua under Article XXXI,
         and declares that controversy ended ;
    (2) under Article 36, paragraph 2, of the Statute of the Court, the Court
         has no jurisdiction to entertain Nicaragua’s Application ; and that
    (3) Nicaragua’s Application is dismissed.”
On behalf of the Government of Nicaragua,
in its written statement of observations and submissions on the preliminary
objections made by Colombia :
      “1. For the reasons advanced, the Republic of Nicaragua requests the
    Court to adjudge and declare that the Preliminary Objections submitted
    by the Republic of Colombia, both in respect of the jurisdiction based
    upon the Pact of Bogotá, and in respect of the jurisdiction based upon
    Article 36, paragraph 2, of the Statute of the Court, are invalid.

                                                                              11

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                    840

       2. In the alternative, the Court is requested to adjudge and declare, in
    accordance with the provisions of Article 79, paragraph 9, of the Rules of
    Court that the objections submitted by the Republic of Colombia do not
    have an exclusively preliminary character.
       3. In addition, the Republic of Nicaragua requests the Court to reject
    the request of the Republic of Colombia to declare the controversy sub-
    mitted to it by Nicaragua under Article XXXI of the Pact of Bogotá
    ‘ended’, in accordance with Articles VI and XXXIV of the same instru-
    ment.
       4. Any other matters not explicitly dealt with in the foregoing Written
    Statement are expressly reserved for the merits phase of this proceeding.”

  13. At the oral proceedings, the following submissions were presented by the
Parties :

On behalf of the Government of Colombia,
at the hearing of 6 June 2007 :
      “Pursuant to Article 60 of the Rules of the Court, having regard to
    Colombia’s pleadings, written and oral, Colombia respectfully requests the
    Court to adjudge and declare that :
    (1) under the Pact of Bogotá, and in particular in pursuance of Articles VI
        and XXXIV, the Court declares itself to be without jurisdiction to hear
        the controversy submitted to it by Nicaragua under Article XXXI, and
        declares that controversy ended ;
    (2) under Article 36, paragraph 2, of the Statute of the Court, the Court
        has no jurisdiction to entertain Nicaragua’s Application ; and that
    (3) Nicaragua’s Application is dismissed.”

On behalf of the Government of Nicaragua,
at the hearing of 8 June 2007 :
      “In accordance with Article 60 of the Rules of Court and having regard
    to the pleadings, written and oral, the Republic of Nicaragua respectfully
    requests the Court, to adjudge and declare that :
       1. The Preliminary Objections submitted by the Republic of Colombia,
    both in respect of the jurisdiction based upon the Pact of Bogotá, and in
    respect of the jurisdiction based upon Article 36, paragraph 2, of the Stat-
    ute of the Court, are invalid.
       2. In the alternative, the Court is requested to adjudge and declare, in
    accordance with the provisions of Article 79, paragraph 9, of the Rules of
    Court that the objections submitted by the Republic of Colombia do not
    have an exclusively preliminary character.
       3. In addition, the Republic of Nicaragua requests the Court to reject
    the request of the Republic of Colombia to declare the controversy sub-
    mitted to it by Nicaragua under Article XXXI of the Pact of Bogotá
    ‘ended’, in accordance with Articles VI and XXXIV of the same instru-
    ment.
       4. Any other matters not explicitly dealt with in the foregoing Written

                                                                             12

              TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                     841

    Statement and oral pleadings, are expressly reserved for the merits phase
    of this proceeding.”

                                     * * *
   14. For the sake of convenience, the preliminary objection raised by Colom-
bia relating to the Court’s jurisdiction under the Pact of Bogotá will hereinafter
be referred to as the “first preliminary objection”. The preliminary objection
raised by Colombia relating to the Court’s jurisdiction under the optional
clause declarations made by the Parties will hereinafter be referred to as the
“second preliminary objection”.

                                     * * *

                        2. HISTORICAL BACKGROUND

   15. Before becoming independent in 1821, Nicaragua was a colonial
province under the rule of Spain. Thereafter, Nicaragua together with
Guatemala, El Salvador, Honduras and Costa Rica formed the Federal
Republic of Central America, also known as the United Provinces of
Central America and as the Central American Federation. In 1838 Nica-
ragua seceded from the Federal Republic, maintaining the territory it had
before. The Federal Republic disintegrated in the period between 1838
and 1840. In a Treaty of 25 July 1850, Spain recognized the independence
of Nicaragua.
   16. The territory which is now Colombia was also under the rule of
Spain and formed part of the Viceroyalty of New Granada. In 1810 the
provinces of the Viceroyalty of New Granada declared independence
from Spain. In 1819 the Republic of “Great Colombia” was formed. It
included the territories of the former Captaincy-General of Venezuela
and the Viceroyalty of New Granada. In 1830 Venezuela and Ecuador
seceded from the Republic of “Great Colombia”. The remaining territory
was named the Republic of New Granada in 1832. The name of the
Republic was changed to Granadine Confederation in 1858 and the 1863
Constitution created the United States of Colombia. On 30 January 1881
Spain and the United States of Colombia concluded a Treaty of Peace
and Amity. Under a new constitution adopted in 1886, the United States
of Colombia was renamed the Republic of Colombia. The territorial
scope of the State remained unchanged between 1830 and 1903 when
Panama, the territory of which had formed part of the Republic of
Colombia, seceded and became a separate State.

   17. On 15 March 1825 the United Provinces of Central America and
Colombia signed the Treaty of Perpetual Union, League and Confedera-
tion. In Article VII of that Treaty, both Parties agreed to respect their
boundaries as they existed at that time and to settle the “demarcation or
divisional line” between them in due course. In the period that followed,

                                                                               13

            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                842

a number of claims were made by Nicaragua and Colombia over the
Mosquito Coast and the Archipelago of San Andrés.
   18. On 24 March 1928, a “Treaty concerning Territorial Questions at
Issue between Colombia and Nicaragua” was signed at Managua (here-
inafter the “1928 Treaty”). The preamble of the Treaty stated that :
       “The Republic of Colombia and the Republic of Nicaragua, desir-
    ous of putting an end to the territorial dispute between them, and to
    strengthen the traditional ties of friendship which unite them, have
    decided to conclude the present Treaty . . .” [Translation by the Sec-
    retariat of the League of Nations, for information.]
Article I of the 1928 Treaty provided as follows :
       “The Republic of Colombia recognises the full and entire sover-
    eignty of the Republic of Nicaragua over the Mosquito Coast
    between Cape Gracias a Dios and the San Juan River, and over
    Mangle Grande and Mangle Chico Islands in the Atlantic Ocean
    (Great Corn Island and Little Corn Island). The Republic of Nica-
    ragua recognises the full and entire sovereignty of the Republic of
    Colombia over the islands of San Andrés, Providencia and Santa
    Catalina and over the other islands, islets and reefs forming part of
    the San Andrés Archipelago.
       The present Treaty does not apply to the reefs of Roncador, Quita-
    sueño and Serrana, sovereignty over which is in dispute between
    Colombia and the United States of America.” [Translation by the
    Secretariat of the League of Nations, for information.]
The Court has noted that there are certain differences between the origi-
nal Spanish text of the 1928 Treaty and the French and English transla-
tions prepared by the Secretariat of the League of Nations. In particular,
the term “cayos” in Spanish, which appears in the first and second para-
graphs of Article I of the Treaty, is translated as “récifs” in French and
“reefs” in English rather than “cays”. For the purposes of the present
Judgment, the Court will, in quotations, use the translation prepared by
the League of Nations. However, it will employ the word “cays” rather
than “reefs” when the Court itself refers to the first paragraph of Article
I and will not use any geographical qualification when referring to Ron-
cador, Quitasueño and Serrana, the three maritime features named in the
second paragraph of Article I. This approach is without prejudice to the
physical and legal characterization of these features.
   19. On 10 April 1928 Colombia and the United States of America
(hereinafter the “United States”) exchanged Notes concerning the status
of Roncador, Quitasueño and Serrana. Colombia undertook to “refrain
from objecting to the maintenance by the United States of the services
which it has established or may establish on said cays to aid navigation”
and the United States undertook to “refrain from objecting to the utiliza-
tion, by Colombian nationals, of the waters appurtenant to the Islands
for the purpose of fishing”.

                                                                        14

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                  843

   20. The instruments of ratification of the 1928 Treaty were exchanged
at Managua on 5 May 1930. The Parties signed on that occasion a Pro-
tocol of Exchange of Ratifications (hereinafter the “1930 Protocol”). The
Protocol noted that the 1928 Treaty was concluded between Colombia
and Nicaragua “with a view to putting an end to the dispute between both
republics concerning the San Andrés and Providencia Archipelago and
the Nicaraguan Mosquito Coast”. The Protocol stipulated as follows :
      “The undersigned, in virtue of the full powers which have been
    granted to them and on the instructions of their respective Govern-
    ments, hereby declare that the San Andrés and Providencia Archi-
    pelago mentioned in the first article of the said Treaty does not
    extend west of the 82nd degree of longitude west of Greenwich.”
    [Translation by the Secretariat of the League of Nations, for infor-
    mation.]
   21. In a diplomatic Note, dated 4 June 1969, from the Ambassador of
Colombia to Nicaragua to the Minister for Foreign Affairs of Nicaragua,
Colombia protested against the granting of certain oil exploration con-
cessions and reconnaissance permits by Nicaragua, which allegedly cov-
ered Quitasueño and the waters surrounding it as well as maritime zones
that surpassed the 82nd meridian to the east. With respect to Quitasueño,
Colombia pointed out that the 1928 Treaty explicitly declared that the
Roncador, Quitasueño and Serrana cays were in dispute between Colom-
bia and the United States. It requested Nicaragua “to remedy the error or
inadvertence that may have been incurred by exercising acts of domain or
disposition over a good that is solemnly acknowledged as outside of
Nicaraguan jurisdiction or sovereignty”. Colombia also made “a formal
reservation . . . of its rights over the referenced territory, as well as over
the adjacent maritime zone”. With respect to the maritime zones over
which oil exploration concessions had been granted, Colombia observed
that the 82nd meridian had been noted in the 1930 Protocol as the west-
ern boundary of the Archipelago of San Andrés and Providencia. Colom-
bia asserted that it had “clear and indisputable . . . rights over that
[maritime] zone” which it formally reserved and stated that it trusted that
Nicaragua “shall find it appropriate and adequate to revoke [the conces-
sions] or reform them to the extent that they exceed the limit of Nicara-
guan national jurisdiction and invade Colombian domain”.


   22. In a diplomatic Note, dated 12 June 1969, to the Ambassador of
Colombia to Nicaragua, the Minister for Foreign Affairs of Nicaragua
stated that his Government would carefully consider the question of the
oil reconnaissance permit granted over the Quitasueño area while reserv-
ing its rights to the continental shelf. With respect to the oil exploration
concessions, Nicaragua asserted that the areas concerned were part of its
continental shelf and that the concessions had therefore been granted “in
use of the sovereign rights [Nicaragua] fully and effectively exercises in

                                                                           15

            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                    844

accordance with the norms of international law”. As to the reference to
the 82nd meridian in the 1930 Protocol, Nicaragua asserted that

    “[a] simple reading of the . . . texts makes it clear that the objective
    of this provision is to clearly and specifically establish in a restrictive
    manner, the extension of the Archipelago of San Andrés, and by no
    valid means can it be interpreted as a boundary of Nicaraguan rights
    or creator of a border between the two countries. On the contrary, it
    acknowledges and confirms the sovereignty and full domain of Nica-
    ragua over national territory in that zone.”
   23. In a Note in response, dated 22 September 1969, the Minister for
Foreign Affairs of Colombia, inter alia, made a “formal declaration of
sovereignty in the maritime areas located East of Meridian 82 of Green-
wich”, relying on the “definitive and irrevocable character of the [1928]
Treaty on Boundaries” and “[t]he declaration by the . . . [1930]
Protocol . . . that the dividing line between respective maritime areas or
zones was set at Greenwich Meridian 82”. He also pointed to the exclu-
sion in the 1928 Treaty of the Roncador, Quitasueño and Serrana cays
“from any negotiations between Colombia and Nicaragua”.

   24. In 1971 Colombia and the United States engaged in negotiations
regarding the status of Roncador, Quitasueño and Serrana. On 23 June
1971, the Minister for Foreign Affairs of Nicaragua sent a memorandum
to the Department of State of the United States formally reserving its
rights over its continental shelf in the area around Roncador, Quitasueño
and Serrana and noting that it considered those banks to be part of its
continental shelf. It further stated that it could not accept Colombia’s
contention that the 82nd meridian referred to in the 1930 Protocol set the
dividing line between the respective maritime zones of the two States
since it only constituted the limit of the San Andrés Archipelago. In a
Note, dated 6 December 1971, the Secretary of State of the United States
assured the Ambassador of Nicaragua in Washington that the United
States would take into account Nicaragua’s rights over the continental
shelf.

   25. On 8 September 1972, Colombia and the United States signed the
Treaty concerning the status of Quitasueño, Roncador and Serrana (also
known as and hereinafter the Vásquez-Saccio Treaty), the preamble of
which stated that the two States were “[d]esirous of settling the long-
standing questions concerning the status of Quita Sueño, Roncador and
Serrana”. Article 1 of the Treaty provided that “the Government of the
United States hereby renounces any and all claims to sovereignty over
Quita Sueño, Roncador and Serrana”. Each State agreed not to interfere
with the fishing activities of the other State in the waters adjacent to
Quitasueño. With respect to Roncador and Serrana, the Treaty stipu-
lated that Colombia would guarantee nationals and vessels of the United

                                                                            16

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                  845

States a continuation of fishing rights in the waters adjacent to those
cays.
   26. On the same day as the signature of the Vásquez-Saccio Treaty,
there was an Exchange of Notes between Colombia and the United
States concerning their “legal position respecting Article 1 of [the] Treaty”.
The United States affirmed that its legal position was, inter alia, that
“Quita Sueño, being permanently submerged at high tide, is at the
present time not subject to the exercise of sovereignty” and that the 1928
Treaty did not apply to Roncador, Quitasueño and Serrana. For its
part, Colombia stated that its position was that the “[t]he physical status
of Quita Sueño is not incompatible with the exercise of sovereignty” and
that “with the renunciation of sovereignty by the United States over
Quita Sueño, Roncador, and Serrana, the Republic of Colombia is the
only legitimate title holder on those banks or cays, in accordance with the
[1928 Treaty and 1930 Protocol] and international law”.
   27. On 4 October 1972, the National Assembly of Nicaragua adopted
a formal declaration proclaiming Nicaraguan sovereignty over Ronca-
dor, Quitasueño and Serrana. On 7 October 1972, the Minister for For-
eign Affairs of Nicaragua sent diplomatic Notes to the Minister for For-
eign Affairs of Colombia and the Secretary of State of the United States
formally protesting against the signing of the Vásquez-Saccio Treaty and
maintaining that “the banks located in that zone . . . are part of [Nica-
ragua’s] territory and therefore subject to its sovereignty”. The Minister
added that his Government could not accept Colombia’s contention that
the 82nd meridian referred to in the 1930 Protocol constituted the bound-
ary line of the respective maritime areas of the two States since it did not
coincide with the letter or spirit of the Protocol, the clear intention of
which was to specify that the San Andrés Archipelago did not extend
west further than the 82nd meridian. The Minister further noted that the
continental shelf concept had not been recognized at the time of the sign-
ing of the 1928 Treaty and 1930 Protocol and that, consequently, Nica-
ragua could not at that time have relinquished rights that had not yet
been acknowledged.

  28. In July 1979 the Sandinista Government came to power in Nica-
ragua. On 4 February 1980, the Minister for Foreign Affairs of Nicara-
gua published an official declaration and a “Libro Blanco” (hereinafter
“White Paper”) in which Nicaragua declared
    “the nullity and lack of validity of the Bárcenas-Meneses-Esguerra
    Treaty [the 1928 Treaty] . . . [concluded] in a historical context which
    incapacitated as rulers the presidents imposed by the American
    forces of intervention in Nicaragua and which infringed . . . the prin-
    ciples of the National Constitution in force . . .”.
The White Paper acknowledged that “[a] great deal of time has passed
since the [1928 Treaty]” but pointed out that “it was only on 19 July 1979
that Nicaragua recovered its national sovereignty”. On 5 February 1980,

                                                                           17

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                846

the Minister for Foreign Affairs of Colombia addressed a diplomatic
Note to his counterpart in Nicaragua, stating that his Government
rejected the declaration of 4 February 1980 as “an unfounded claim that
counters historical reality and breaches the most elementary principles of
public international law”. He also affirmed that, in the view of his Gov-
ernment, the 1928 Treaty “[was] a valid, perpetual instrument, and in full
force in light of the universally recognized legal norms”.

   29. From 1976 to 1981 there were several exchanges of diplomatic
Notes between Nicaragua and the United States concerning the status of
Roncador, Quitasueño and Serrana in the context of the process of rati-
fication by the United States of the Vásquez-Saccio Treaty. On 16 July
1981, the United States presented Nicaragua with an aide-mémoire enti-
tled “United States Legal Position” which stated, inter alia, that the
United States had not taken and did not intend to take any position
regarding the legal merits of the competing claims of Colombia and Nica-
ragua over Roncador, Quitasueño and Serrana. On 17 September 1982,
the Vásquez-Saccio Treaty came into force following the exchange of
instruments of ratification between Colombia and the United States.
   30. The new government which came to power in Nicaragua in 1990
and subsequent governments maintained the position with regard to the
meaning of certain provisions of the 1928 Treaty and 1930 Protocol
which had been stated from 1969 onwards and the position with regard
to the invalidity of the 1928 Treaty which had been set out in the 1980
White Paper.
   31. On 9 June 1993 helicopters of the Colombian Air Force inter-
cepted two Nicaraguan fishing vessels in the vicinity of the 82nd meridian
and ordered them to abandon their alleged “illegal fishing activities”. On
7 July 1993, in the same area, the Colombian coastguard seized a Hon-
duran fishing vessel which had a fishing permit issued by Nicaragua. In
diplomatic Notes to the Minister for Foreign Affairs of Colombia, dated
respectively 11 June 1993 and 9 July 1993, Nicaragua protested against
these actions by Colombia which it claimed had occurred in Nicaraguan
waters, west of the 82nd meridian. In a diplomatic Note in response,
dated 19 July 1993, the Minister for Foreign Affairs of Colombia asserted
that the fishing vessels were east of the 82nd meridian at the relevant time
and that consequently all the events in question had taken place in waters
under Colombian jurisdiction. In a diplomatic Note, dated 26 July 1993,
the Minister for Foreign Affairs of Nicaragua contended that, even if the
vessels had been located at the co-ordinates given by Colombia, they
would still have been within Nicaraguan waters. He added that the claim
of Colombian sovereignty over those waters was “totally inadmissible
and baseless”. Between 1995 and 2002, there followed similar seizures of
vessels by both Colombia and Nicaragua.




                                                                         18

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                   847

  32. In 1977, 1995 and 2001, meetings took place between officials of
the Nicaraguan and Colombian Ministries of Foreign Affairs concerning
contentious issues between the two States. The Parties do not agree on
the content and significance of those discussions.

                                    * * *

                    3. SUBJECT-MATTER OF THE DISPUTE

   33. The Court initially notes that the Parties have presented different
views about whether there is an extant dispute between them and, if so,
the subject-matter of that dispute. Consequently, before addressing the
preliminary objections raised by Colombia, it is necessary for the Court
to examine these issues.
   34. The Court recalls that in its Application, Nicaragua stated that
“[t]he dispute consists of a group of related legal issues subsisting between
the Republic of Nicaragua and the Republic of Colombia concerning
title to territory and maritime delimitation”. It noted that “the definitive
settlement of . . . issues of [territorial] title must constitute a condition
precedent to the complete and definitive determination of the maritime
areas”.
   35. In its written pleadings, Nicaragua submitted that “[t]he core of
the dispute relates to the maritime delimitation between the Parties”,
asserting that “the subject-matter of the dispute is the determination of a
single maritime boundary” and that “the issue of title is not the subject-
matter of the dispute but a necessary prerequisite” for the definitive
determination of the maritime areas.
   36. Nicaragua asserted that the dispute submitted to the Court con-
cerned (i) the validity of the 1928 Treaty and its termination due to mat-
erial breach ; (ii) the interpretation of the 1928 Treaty, particularly regard-
ing the geographical scope of the San Andrés Archipelago ; (iii) the legal
consequences of the exclusion from the scope of the 1928 Treaty of Ron-
cador, Quitasueño and Serrana ; and (iv) the maritime delimitation
between the Parties including the legal significance of the reference to the
82nd meridian in the 1930 Protocol. In its view, the fourth element
“implie[d] and encompasse[d] all the others”. In this regard, Nicaragua
contended that the question of sovereignty over the maritime features
was both accessory and preliminary to that of maritime delimitation.
That is, even if the case were limited to a maritime delimitation, it would
be necessary for the Court first to resolve the question of territorial title
over the maritime features in the disputed area. Finally, Nicaragua also
submitted that the question whether the 1928 Treaty has settled all ques-
tions between the Parties is “the very object of the dispute” and “the sub-
stance of the case”.

  37. Colombia denied that there was an extant dispute over which the

                                                                            19

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                  848

Court could have jurisdiction, claiming that the matters in issue had
already been settled by the 1928 Treaty. It further contended that the real
purpose behind Nicaragua’s Application was maritime delimitation rather
than the determination of sovereignty over the maritime features.

                                     *
   38. The Court notes that, while the Applicant must present its view of
the “subject of the dispute” pursuant to Article 40, paragraph 1, of the
Statute of the Court, it is for the Court itself to determine the subject-
matter of the dispute before it, taking account of the submissions of the
Parties (see Fisheries Jurisdiction (Spain v. Canada), Jurisdiction of the
Court, Judgment, I.C.J. Reports 1998, pp. 447-449, paras. 29-32). As
stated in the Nuclear Tests cases :

    “it is the Court’s duty to isolate the real issue in the case and to iden-
    tify the object of the claim. It has never been contested that the
    Court is entitled to interpret the submissions of the parties, and in
    fact is bound to do so ; this is one of the attributes of its judicial
    functions.” (Nuclear Tests (Australia v. France), Judgment, I.C.J.
    Reports 1974, p. 262, para. 29 ; Nuclear Tests (New Zealand v.
    France), Judgment, I.C.J. Reports 1974, p. 466, para. 30.)
   39. As a preliminary point, the Court recalls that the Parties disagree
on whether or not the dispute between them had been “settled” by the
1928 Treaty within the meaning of Article VI of the Pact of Bogotá. The
Court first notes that Article VI of the Pact provides that the dispute set-
tlement procedures in the Pact “may not be applied to matters already
settled by arrangement between the parties, or by arbitral award or by
decision of an international court, or which are governed by agreements
or treaties in force on the date of the conclusion of the present Treaty”
(emphasis added). The Court also notes that according to Article XXXIV
of the Pact controversies over matters which are governed by agreements
or treaties shall be declared “ended” in the same way as controversies
over matters settled by arrangement between the Parties, arbitral award
or decision of an international court. The Court considers that, in the
specific circumstances of the present case, there is no difference in legal
effect, for the purpose of applying Article VI of the Pact, between a given
matter being “settled” by the 1928 Treaty and being “governed” by that
Treaty. In light of the foregoing, the Court will hereafter use the word
“settled”.

  40. The Court notes that Nicaragua submitted that issues relating to
the validity and alleged termination of the 1928 Treaty as well as the
question whether the Treaty and its 1930 Protocol covered or resolved all
the contentious matters between the Parties, including the geographical
scope of the San Andrés Archipelago, sovereignty over Roncador,Qui-

                                                                           20

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                849

tasueño and Serrana and maritime delimitation, all formed part of the
dispute before the Court (see paragraph 36 above).

   In the Court’s view, all those issues relate to the single question
whether the 1928 Treaty and 1930 Protocol settled the matters in dispute
between the Parties concerning sovereignty over the islands and maritime
features and the course of the maritime boundary. The Court considers,
however, that this does not form the subject-matter of the dispute between
the Parties and that, in the circumstances of the present case, the question
is a preliminary one (see paragraphs 49 to 52 below).
   41. With respect to Colombia’s contention that Nicaragua’s true inter-
est lay in the maritime delimitation rather than in sovereignty over the
maritime features, the Court notes that nonetheless “the claim of one
party is positively opposed by the other” as to sovereignty over the mari-
time features (see South West Africa (Ethiopia v. South Africa ; Liberia
v. South Africa), Preliminary Objections, Judgment, I.C.J. Reports 1962,
p. 328).
   42. In light of the foregoing, the Court concludes that the questions
which constitute the subject-matter of the dispute between the Parties on
the merits are, first, sovereignty over territory (namely the islands and
other maritime features claimed by the Parties) and, second, the course of
the maritime boundary between the Parties.

                                  * * *

                    4. FIRST PRELIMINARY OBJECTION
4.1. General Overview of the Arguments of the Parties on the First
                       Preliminary Objection
   43. The Court recalls that in its first preliminary objection, Colombia
claims that pursuant to Articles VI and XXXIV of the Pact of Bogotá,
the Court is without jurisdiction under Article XXXI of the Pact to hear
the controversy submitted to it by Nicaragua and should declare the con-
troversy ended (for the text of Articles VI, XXXI and XXXIV of the Pact
of Bogotá, see paragraphs 55 and 56 below). In this regard, Colombia,
referring to Article VI of the Pact, argues that the matters raised by Nica-
ragua were settled by a treaty in force on the date on which the Pact was
concluded, namely the 1928 Treaty and the 1930 Protocol. Colombia
adds that this question can and must be considered at the preliminary
objections stage.

   44. Nicaragua claims that the Court has jurisdiction under Arti-
cle XXXI of the Pact of Bogotá. In this regard, Nicaragua argues that the
1928 Treaty and its 1930 Protocol did not settle the dispute between
Nicaragua and Colombia within the meaning of Article VI of the Pact of
Bogotá because the 1928 Treaty was invalid or had been terminated and

                                                                         21

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                850

that, even if that was not the case, the 1928 Treaty did not cover all the
matters now in dispute between the Parties. Moreover, Nicaragua con-
tends that the Court may not pronounce upon these issues at this stage of
the proceedings since that would require an examination of the merits of
the case.

                                   *   *
4.2. The Appropriate Stage of Proceedings for Examination of the
                      Preliminary Objection
   45. The Court initially notes that the Parties disagree on whether the
questions raised by the first preliminary objection may be examined at
this stage of the proceedings.
   46. Citing Article 79, paragraph 9, of the Rules of Court, Nicaragua
considers that the Court cannot at this stage of the proceedings pro-
nounce upon Colombia’s first preliminary objection because “[i]t is diffi-
cult to find a better example of an objection that ‘does not possess, in the
circumstances of the case, an exclusively preliminary character’”. In this
regard, it argues that the “point raised by the objection and those arising
on the merits ‘are too intimately related and too closely interconnected’”.
Nicaragua considers that if the Court “were to accept what Colombia is
requesting, it would not be upholding a preliminary objection to its juris-
diction, but ruling in favour of Colombia on the merits of the dispute
referred to it by Nicaragua”. Nicaragua contends that the Court cannot
“without a thorough examination of the merits” decide questions such as
whether or not the 1928 Treaty is valid, what meaning to ascribe to the
term “San Andrés Archipelago” and the course of the maritime bound-
ary between the Parties. Nicaragua notes that, in the ICAO Council case,
the Court upheld the principle that “a decision on jurisdiction can never
directly decide any question of merits” (Appeal Relating to the Jurisdic-
tion of the ICAO Council (India v. Pakistan), Judgment, I.C.J. Reports
1972, p. 56). It adds that “‘touching upon’ questions relating to the mer-
its is one thing ; settling all of them after a preliminary and inevitably
summary examination is another”. Nicaragua concludes that if the Court
does not reject the objection put forward by Colombia, “it should join
that objection to the merits, as none of the questions raised has an exclu-
sively preliminary character”.
   47. Colombia disagrees with Nicaragua’s arguments, observing that
Article 79, paragraph 1, of the Rules includes, in addition to objections
to the Court’s jurisdiction or to admissibility, any “other objection the
decision upon which is requested before any further proceedings on the
merits”. It contends that in revising its Rules in 1972, the Court “expanded
the definition of preliminary objections”. Colombia notes, in this connec-
tion, that in the Lockerbie cases (Questions of Interpretation and Applica-
tion of the 1971 Montreal Convention arising from the Aerial Incident at
Lockerbie (Libyan Arab Jamahiriya v. United States of America), Pre-

                                                                         22

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                  851

liminary Objections, Judgment, I.C.J. Reports 1998, pp. 131 et seq.,
paras. 46 et seq. ; Questions of Interpretation and Application of the 1971
Montreal Convention arising from the Aerial Incident at Lockerbie
(Libyan Arab Jamahiriya v. United Kingdom), Preliminary Objections,
Judgment, I.C.J. Reports 1998, pp. 26 et seq., paras. 47 et seq.) and a
number of earlier cases, the Court made clear that the field of application
ratione materiae of Article 79 was no longer limited to objections to juris-
diction or admissibility, but that it covers any objection the purpose of
which is “to prevent, in limine, any consideration of the case on the mer-
its”. In answer to Nicaragua’s contention that the Parties are precluded
at this stage from touching upon issues that might have to be dealt with
on the merits, Colombia notes that “[p]reliminary objections cannot be
— and in practice never are — argued in a void, removed from all factual
context. And that factual context may well touch on issues the full expo-
sition of which will come later when — and if — the merits phase is
reached.” Colombia contends that the Court can and must determine, at
the preliminary objections stage, whether the 1928 Treaty and 1930 Pro-
tocol settled the dispute between the Parties and asserts that this is expli-
citly prescribed in Article XXXIII of the Pact of Bogotá which stipulates
that, if the Parties fail to agree as to whether the Court has jurisdiction,
the Court shall “first” decide that question.



                                      *
   48. The Court recalls that, under Article 79, paragraph 9, of the Rules
of Court, there are three ways in which it may dispose of a preliminary
objection : the Court “shall either uphold the objection, reject it, or
declare that the objection does not possess, in the circumstances of the
case, an exclusively preliminary character”.
   49. The Court further recalls that, in the Nuclear Tests cases (albeit in
slightly different circumstances), it emphasized that while examining
questions of jurisdiction and admissibility, it is entitled, and in some cir-
cumstances may be required, to go into other questions which may not be
strictly capable of classification as matters of jurisdiction or admissibility
but are of such a nature as to require examination before those matters
(Nuclear Tests (Australia v. France), Judgment, I.C.J. Reports 1974,
p. 259, para. 22 ; and Nuclear Tests (New Zealand v. France), Judgment,
I.C.J. Reports 1974, p. 463, para. 22 ; see also Northern Cameroons
(Cameroon v. United Kingdom), Preliminary Objections, Judgment,
I.C.J. Reports 1963, p. 29).

   50. The Court believes that it is not in the interest of the good admin-
istration of justice for it to limit itself at the present juncture to stating
merely that there is a disagreement between the Parties as to whether the
1928 Treaty and 1930 Protocol settled the matters which are the subject

                                                                           23

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                852

of the present controversy within the meaning of Article VI of the Pact of
Bogotá, leaving every aspect thereof to be resolved on the merits.
   51. In principle, a party raising preliminary objections is entitled to
have these objections answered at the preliminary stage of the proceed-
ings unless the Court does not have before it all facts necessary to decide
the questions raised or if answering the preliminary objection would
determine the dispute, or some elements thereof, on the merits. The
Court finds itself in neither of these situations in the present case. The
determination by the Court of its jurisdiction may touch upon certain
aspects of the merits of the case (Certain German Interests in Polish
Upper Silesia, Jurisdiction, Judgment No. 6, 1925, P.C.I.J., Series A,
No. 6, p. 15). Moreover, the Court has already found that the question of
whether the 1928 Treaty and the 1930 Protocol settled the matters in dis-
pute does not constitute the subject-matter of the dispute on the merits. It
is rather a preliminary question to be decided in order to ascertain
whether the Court has jurisdiction (see paragraph 40 above).
   52. In light of the above, the Court is unable to uphold Nicaragua’s
contention that it is precluded from addressing Colombia’s first prelimi-
nary objection at this stage of the proceedings. Accordingly, the Court
will now proceed to examine this objection.

                                   *   *
            4.3. Jurisdictional System of the Pact of Bogotá
  53. The Court will begin by considering the jurisdictional system of
the Pact of Bogotá.
  54. The Pact of Bogotá, which was ratified by Nicaragua on 21 June
1950 and by Colombia on 14 October 1968, was adopted in Bogotá,
Colombia on 30 April 1948, at the same conference that adopted the
Charter of the OAS. The importance attached to the pacific settlement of
disputes within the inter-American system is reflected in Article 2 (c) of
the OAS Charter, which declares that one of the essential purposes of the
organization is “to ensure the pacific settlement of disputes that may
arise among the Member States”. This provision is supplemented by
Article 27 of the OAS Charter (formerly Article 23), which anticipated
the adoption of the Pact of Bogotá in the following terms :
      “A special treaty will establish adequate means for the settlement
    of disputes and will determine pertinent procedures for each peaceful
    means such that no dispute between American States may remain
    without definitive settlement within a reasonable period of time.”
   The Preamble to the Pact of Bogotá declares that the Treaty was con-
cluded “in fulfilment of Article XXIII [now Article XXVII] of the Char-
ter”. Thirteen Member States of the OAS, including Colombia and Nica-
ragua, are at present States parties to the Pact of Bogotá.
   55. The Pact of Bogotá contains a number of provisions relating to the

                                                                         24

            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                 853

judicial settlement of disputes. One such provision, Article XXXI, which
has been invoked by Nicaragua and Colombia in these proceedings,
reads as follows :
      “In conformity with Article 36, paragraph 2, of the Statute of the
    International Court of Justice, the High Contracting Parties declare
    that they recognize, in relation to any other American State, the
    jurisdiction of the Court as compulsory ipso facto, without the
    necessity of any special agreement so long as the present Treaty is in
    force, in all disputes of a juridical nature that arise among them con-
    cerning :
    (a) The interpretation of a treaty ;
    (b) Any question of international law ;
    (c) The existence of any fact which, if established, would constitute
          the breach of an international obligation ; or
    (d) The nature or extent of the reparation to be made for the
         breach of an international obligation.”
  56. The other relevant provisions, both invoked by Colombia, are
Articles VI and XXXIV. Article VI provides that :
       “The aforesaid procedures, furthermore, may not be applied to
    matters already settled by arrangement between the parties, or by
    arbitral award or by decision of an international court, or which are
    governed by agreements or treaties in force on the date of the con-
    clusion of the present Treaty.”
Article XXXIV reads as follows :
       “If the Court, for the reasons set forth in Articles V, VI and VII of
    this Treaty, declares itself to be without jurisdiction to hear the con-
    troversy, such controversy shall be declared ended.”
   57. These provisions indicate that if the Court were to find that the
matters referred to it by Nicaragua pursuant to Article XXXI of the Pact
of Bogotá had previously been settled by one of the methods spelled out
in Article VI thereof, it would lack the requisite jurisdiction under the
Pact to decide the case.
   58. With respect to Article XXXIV of the Pact, the Court recalls that
Colombia considers that, in the present case, the Court should declare
the dispute “ended” in accordance with that provision since, pursuant to
Article VI, it is without jurisdiction. For its part, Nicaragua contends
that, under Article XXXVII of the Pact, the Court should follow the pro-
cedure set down in its Statute and that such a declaration could not, in
any event, be made at the preliminary stage of the proceedings since it
would require the Court to examine the merits of the case.
   59. With respect to the arguments made relating to Article XXXIV of
the Pact, the Court recalls that it must apply Article 1 of its Statute,
which states that the Court “shall function in accordance with the pro-
visions of the present Statute”. This approach is also indicated by Arti-

                                                                         25

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                   854

cle XXXVII of the Pact of Bogotá, which stipulates that “[t]he procedure
to be followed by the Court shall be that established in the Statute
thereof”. In this regard, the Court notes that, at this stage of the pro-
ceedings, it is only deciding, under Article 36, paragraph 6, of the Statute,
whether or not it has jurisdiction to hear the merits of the case and may
not go further.

                                    *       *
4.4. The Question Whether the 1928 Treaty and 1930 Protocol Settled
             the Matters in Dispute between the Parties

4.4.1. Arguments of the Parties
   60. The Court recalls that Colombia asserts that the 1928 Treaty set-
tled the issue of sovereignty over all of the islands, islets and cays in ques-
tion and that the 1930 Protocol settled the course of the maritime bound-
ary between the Parties. It contends that consequently there is no dispute
between the Parties to be resolved by the Court. In Colombia’s view, the
Court’s jurisdiction under the Pact of Bogotá is excluded pursuant to
Article VI thereof which provides that the dispute settlement procedures
set out in the Pact “may not be applied to matters already settled by
arrangement between the parties . . . or which are governed by agree-
ments or treaties in force on the date of the conclusion of the present
Treaty”.
   61. For its part, Nicaragua denies that the dispute between the Parties
was settled by the 1928 Treaty and 1930 Protocol. Nicaragua argues first
that the 1928 Treaty is not valid and that, even if the Treaty were valid,
it was terminated as a result of a material breach by Colombia. Secondly,
Nicaragua contends that the 1928 Treaty does not indicate which islands,
islets, cays and reefs form part of the San Andrés Archipelago and does
not cover all the maritime features in dispute such as Roncador, Quita-
sueño and Serrana and other maritime features claimed by the Parties
which do not form part of the San Andrés Archipelago. Finally, Nicara-
gua rejects Colombia’s assertion that the 1930 Protocol effected a mari-
time delimitation between the Parties. Nicaragua submits that it remains
necessary for the Court to settle all the above questions.


                                        *
4.4.2. The conclusion of the 1928 Treaty and signature of the 1930
       Protocol
   62. The Court will briefly recall the factual background of the conclu-
sion of the 1928 Treaty and the signature of the 1930 Protocol.
   63. The 1928 Treaty was signed by Nicaragua and Colombia on

                                                                            26

            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                855

24 March 1928. The Protocol of Exchange of Ratifications was signed on
5 May 1930. The Treaty and Protocol were promulgated in Colombia by
Decree No. 993 of 23 June 1930, published in its Diario Oficial, and they
were published in Nicaragua’s Diario Oficial on 2 July 1930.
   64. After the signature of the 1928 Treaty, Nicaragua proposed the
addition to the Treaty of a statement to the effect that the Archipelago of
San Andrés, sovereignty over which was attributed to Colombia in Arti-
cle I of the Treaty, did not “extend West of the 82 Greenwich meridian”.
Colombia agreed to the inclusion of the foregoing statement in the Pro-
tocol of Ratification and informed Nicaragua that the addition of the
statement did not require the resubmission of the Treaty to its Congress.
   65. The 1928 Treaty consists of a preamble and two articles. In the
preamble to the Treaty, Colombia and Nicaragua express their desire to
put “an end to the territorial dispute pending between them”. The sub-
stantive provisions of the Treaty are set down in Article I thereof ; Arti-
cle II deals with matters relating to the signature and ratification of the
Treaty.
   66. In the first paragraph of Article I of the Treaty, Colombia recog-
nizes Nicaragua’s sovereignty over the Mosquito Coast between Cape
Gracias a Dios and the San Juan River, as well as over the Mangle
Grande (Great Corn) and Mangle Chico (Little Corn) Islands in the
Atlantic Ocean. In that same paragraph, Nicaragua recognizes Colom-
bia’s sovereignty over the islands of San Andrés, Providencia, Santa
Catalina, and the other islands, islets and cays that form part of the
Archipelago of San Andrés.
   67. The second paragraph of Article I provides that the Treaty does
not apply to Roncador, Quitasueño and Serrana, “sovereignty over
which is in dispute between Colombia and the United States of America”.

   68. The first paragraph of the 1930 Protocol states that the 1928
Treaty was designed to put “an end to the question pending between
both republics, concerning the San Andrés and Providencia Archipelago
and the Nicaraguan Mosquito Coast”. The second paragraph of the Pro-
tocol provides that “the San Andrés and Providencia Archipelago men-
tioned in the first article of the said Treaty does not extend west of the
82nd degree of longitude west of Greenwich”.
   69. The text of the 1928 Treaty was based on a draft, dated 18 March
1925, presented to the Nicaraguan Foreign Minister by the Minister
Plenipotentiary of Colombia to Nicaragua, who summarized the draft
and the motivating considerations in the following terms :

       “According to the verbal discussions I have had the honour to
    hold with Your Excellency regarding the advisability of reaching a
    fair and decorous solution for Colombia and Nicaragua to the con-
    troversy that they may have been having regarding the territorial
    sovereignty of the Mosquitia Coast, the Mangle Islands [Corn
    Islands] and the Archipelago of San Andrés and Providencia, and

                                                                        27

            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                  856

    the possibility of finding that solution in a direct and friendly settle-
    ment in which each Party desists from its extreme claims ; and by
    virtue of Your Excellency’s suggestion that the Legation summarise
    its views on this matter in a Draft treaty, I have pleasure in enclosing
    that Draft with this note, in . . . which Colombia renounces in
    favour of Nicaragua the rights of dominion which it claims over the
    Mosquitia Coast, between the San Juan river and Cabo Gracias a
    Dios, and over the Mangle Islands, that is Great Corn island and
    Little Corn island ; and Nicaragua, in turn, renounces in favour of
    Colombia, also absolutely and unconditionally, the rights it aspires
    to over the islands of San Andrés, Providencia and Santa Catalina
    and the other islands, islets and cays which form the Archipelago.
       I believe that this solution perfectly harmonises the interests of the
    two Nations and is the most efficacious for the definitive termination
    of the dispute and to secure in a lasting manner, the fraternal rela-
    tions of friendship between them.”
   70. The Senate and Chamber of Representatives of Colombia approved
the 1928 Treaty by means of Law 93 of 17 November 1928. The preamble
of that Law describes the Treaty as reflecting Colombia’s and Nicara-
gua’s “desire of putting an end to the territorial dispute pending between
them”. In addressing the concessions Colombia gained under the Treaty,
the preamble points out that the Treaty “definitely consolidates the status
of the Republic in the Archipelago of San Andrés and Providencia,
erasing any pretensions to the contrary, and recognizes our country’s per-
petual sovereignty and right to full domain of that important section of
the Republic”. It declares this arrangement to be “necessary and oppor-
tune” because of Nicaragua’s pretensions to the Archipelago, which at
times reached the point of obstructing Colombia’s administrative activi-
ties there. As noted above, Colombia considered that the insertion into
the 1930 Protocol of the statement that the Archipelago of San Andrés
did not extend west of the 82nd degree of longitude west of Greenwich
did not require the resubmission of the Treaty to its Congress (see para-
graph 64).
   71. The Senate and Chamber of Deputies of Nicaragua approved the
1928 Treaty by means of a decree, dated 6 March 1930. The decree stated
that
    “the Treaty puts an end to the question pending between both
    Republics regarding the Archipelago of San Andrés and the Nicara-
    guan Mosquitia ; understanding that the Archipelago of San Andrés
    mentioned in the first clause of the Treaty, does not extend to the
    west of Greenwich Meridian 82 . . .”.
  72. On 5 March 1930, prior to Nicaragua’s ratification of the 1928
Treaty, Nicaragua’s Minister for Foreign Affairs appeared before the
Nicaraguan Senate in support of the ratification of this Treaty and noted
that, according to the Government of Colombia, the resubmission of the

                                                                          28

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                857

Treaty to the Colombian Congress was not necessary for the purposes of
“the clarification that demarcated the dividing line”. The Minister added
that the language relating to the meridian to be included in the Protocol
of Exchange of Ratifications “does not reform the Treaty, because it only
intends to indicate a limit between the archipelagos that had been reason
for the dispute and that the Colombian Government had already accepted
that explanation by means of his Minister Plenipotentiary”.



                                     *

4.4.3. The question whether the 1928 Treaty was in force in 1948

   73. As the Court has found above, the question whether, on the date
of the conclusion of the Pact of Bogotá in 1948, the matters raised by
Nicaragua were, pursuant to Article VI thereof, “governed by agree-
ments or treaties in force”, namely the 1928 Treaty, is to be decided by
the Court at this stage in order to ascertain whether it has jurisdiction
(see paragraphs 40 and 51 above). For this purpose, the first point for the
Court to consider is whether the Treaty, which Colombia alleges to have
settled the matters constituting the subject-matter of the dispute, was in
force in 1948.
   74. As noted above, Colombia contends that the Court lacks jurisdic-
tion by virtue of Article VI to decide this case because the dispute was
settled by the 1928 Treaty and 1930 Protocol, which were in force in
1948. However, Nicaragua claims that the 1928 Treaty is invalid or, in
the alternative, has been terminated due to a material breach by Colom-
bia.
   75. With respect to the validity of the 1928 Treaty, Nicaragua con-
tends that the Treaty is invalid for two reasons. It argues first that the
Treaty was “concluded in manifest violation of the Nicaraguan Constitu-
tion of 1911 that was in force in 1928”. In this regard, Nicaragua con-
siders that the conclusion of the 1928 Treaty contravened Articles 2 and
3 of its 1911 Constitution which remained in force until 1939. Article 2
stipulated, inter alia, that “treaties may not be reached that oppose the
independence and integrity of the nation or that in some way affect her
sovereignty . . .”. Article 3 provided that “[p]ublic officials only enjoy
those powers expressly granted to them by Law. Any action of theirs that
exceeds these [powers] is null.” Its second argument is that at the time the
Treaty was concluded, Nicaragua was under military occupation by the
United States and was precluded from concluding treaties that ran con-
trary to the interests of the United States and from rejecting the conclu-
sion of treaties that the United States demanded it to conclude. Nicara-
gua submits that Colombia was aware of this situation and “took
advantage of the US occupation of Nicaragua to extort from her the con-
clusion of the 1928 Treaty”. Nicaragua claims that it remained under the

                                                                         29

            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                858

influence of the United States even after the withdrawal of the last United
States troops at the beginning of 1933.
   76. Colombia maintains that Nicaragua’s assertion relating to the
invalidity of the 1928 Treaty is unfounded. Colombia observes that, even
assuming that the 1928 Treaty was incompatible with Nicaragua’s 1911
Constitution or that Nicaragua lacked competence to freely conclude
treaties due to occupation by the United States, these claims were not
raised during the ratification process in the Nicaraguan Congress in 1930,
nor for some 50 years thereafter. It points out that, in fact, these argu-
ments were raised for the first time in 1980. Colombia further notes that
in 1948, when the Pact of Bogotá was concluded, Nicaragua made no res-
ervation with regard to the 1928 Treaty, despite the fact that Nicaragua
knew that it had the right to make such a reservation and made a reserva-
tion with regard to the validity of an arbitral award. Finally, Colombia
contends that, as a consequence, Nicaragua is now precluded from rais-
ing the question of the validity of the 1928 Treaty and its 1930 Protocol.
In this regard, Colombia relies on the case concerning the Arbitral Award
Made by the King of Spain on 23 December 1906 (Honduras v. Nicara-
gua) in which the Court ruled that Nicaragua’s failure to question the
validity of the Arbitral Award for six years after the terms of the Award
had become known to it precluded Nicaragua from relying subsequently
on allegations of invalidity (Judgment, I.C.J. Reports 1960, pp. 213-214).


   77. The Court recalls that Article VI of the Pact of Bogotá excludes
from the application of all the procedures provided for in the Pact “mat-
ters already settled by arrangement between the parties, or by arbitral
award or by decision of an international court, or which are governed by
agreements or treaties in force on the date of the conclusion of the
present Treaty”. What matters are or are not settled within the terms of
Article VI may require determination. However, the clear purpose of this
provision was to preclude the possibility of using those procedures, and
in particular judicial remedies, in order to reopen such matters as were
settled between the parties to the Pact, because they had been the object
of an international judicial decision or a treaty. When ratifying the Pact,
States envisaged bringing within its procedures matters not yet so settled.

   78. States parties to the Pact of Bogotá would have considered that
matters settled by a treaty or international judicial decision had been
definitively resolved unless a specific reservation relating thereto was
made under Articles LIV and LV of the Pact. Nicaragua did not enter
any reservation regarding the 1928 Treaty when it became a party to the
Pact of Bogotá, the treaty it now invokes as a basis of jurisdiction,
although it did enter a reservation with regard to arbitral decisions the
validity of which it contested. The Court notes that there is no evidence
that the States parties to the Pact of Bogotá of 1948, including Nicara-
gua, considered the 1928 Treaty to be invalid. On 25 May 1932, Nicara-

                                                                        30

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                859

gua registered the Treaty and Protocol with the League of Nations as a
binding agreement, pursuant to Article 18 of the Covenant of the League,
Colombia having already registered the Treaty on 16 August 1930.

   79. The Court recalls that Nicaragua advanced “the nullity and lack of
validity” of the 1928 Treaty for the first time in an official declaration
and White Paper published on 4 February 1980 (see paragraph 28 above).
The Court thus notes that, for more than 50 years, Nicaragua has treated
the 1928 Treaty as valid and never contended that it was not bound by
the Treaty, even after the withdrawal of the last United States troops at
the beginning of 1933. At no time in those 50 years, even after it became
a Member of the United Nations in 1945 and even after it joined the
Organization of American States in 1948, did Nicaragua contend that the
Treaty was invalid for whatever reason, including that it had been con-
cluded in violation of its Constitution or under foreign coercion. On the
contrary, Nicaragua has, in significant ways, acted as if the 1928 Treaty
was valid. Thus, in 1969, when Nicaragua responded to Colombia’s claim
that the 82nd meridian, referred to in the 1930 Protocol, constituted the
maritime boundary between the two States, Nicaragua did not invoke the
invalidity of the Treaty but argued instead that the 1928 Treaty and 1930
Protocol did not effect a maritime delimitation. Similarly, in 1971 when
Nicaragua made representations to the United States reserving its rights
over Roncador, Quitasueño and Serrana, it did not call into question the
validity of the 1928 Treaty.

  80. The Court thus finds that Nicaragua cannot today be heard to
assert that the 1928 Treaty was not in force in 1948.
  81. In light of all the foregoing, the Court finds that the 1928 Treaty
was valid and in force on the date of the conclusion of the Pact of Bogotá
in 1948, the date by reference to which the Court must decide on the
applicability of the provisions of Article VI of the Pact of Bogotá setting
out an exception to the Court’s jurisdiction under Article XXXI thereof.
  82. The Court recalls that Nicaragua argues that, even if the 1928
Treaty was valid, it has been terminated due to Colombia’s interpretation
of the Treaty in 1969, which Nicaragua characterized as a material
breach thereof. This contention is denied by Colombia.

   The Court considers that the question whether the Treaty was termi-
nated in 1969 is not relevant to the question of its jurisdiction since what
is determinative, under Article VI of the Pact of Bogotá, is whether the
1928 Treaty was in force on the date of the conclusion of the Pact, i.e. in
1948, and not in 1969. Accordingly, there is no need for the Court to
address the question of the purported termination of the 1928 Treaty in
1969 for the purposes of the ascertainment of its jurisdiction (see para-
graph 89 below).

                                     *
                                                                         31

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                860

4.4.4. Examining the preliminary objection in relation to different
       elements of the dispute
   83. Having established that the 1928 Treaty was in force in 1948, the
Court will now turn to the question whether the Treaty and its 1930 Pro-
tocol settled the matters in dispute between the Parties and consequently
whether the Court has jurisdiction in the case under Article XXXI of the
Pact. The Court recalls that it has concluded above that there are two
questions in dispute between the Parties on the merits : first, territorial
sovereignty over islands and other maritime features and, second, the
course of the maritime boundary between the Parties (see paragraph 42).
   84. The Court notes that the Parties disagree about whether various
matters relating to territorial sovereignty were settled by the 1928 Treaty,
namely sovereignty over the three islands of the San Andrés Archipelago
expressly named in the Treaty, the scope and composition of the rest of
the San Andrés Archipelago and sovereignty over Roncador, Quitasueño
and Serrana. The Parties also disagree about whether the 1930 Protocol
effected a maritime delimitation between them.

   85. The Court finds it appropriate to examine in turn whether each
matter listed above has been settled by the 1928 Treaty and 1930 Proto-
col. In this regard, the Court recalls that it and its predecessor have
already considered the well-foundedness of a preliminary objection in
relation to different elements of the dispute, taken separately (see Ahma-
dou Sadio Diallo (Republic of Guinea v. Democratic Republic of the
Congo), Preliminary Objections, Judgment, I.C.J. Reports 2007, pp. 596-
597, paras. 31-33 and, pp. 617-618, para. 98 ; Oil Platforms (Islamic
Republic of Iran v. United States of America), Preliminary Objection,
Judgment, I.C.J. Reports 1996 (II), p. 810, para. 17, and p. 821, para. 55 ;
Electricity Company of Sofia and Bulgaria (Belgium v. Bulgaria), Judg-
ment, 1939, P.C.I.J., Series A/B, No. 77, pp. 76-77 and 84).

                                     *
4.4.5. The jurisdiction of the Court as regards the question of
       sovereignty over the named islands of the San Andrés Archipelago

  86. The Court will begin by examining whether the 1928 Treaty settled
the question of sovereignty over the three islands of the San Andrés
Archipelago expressly named in the first paragraph of Article I of the
1928 Treaty. That paragraph states, inter alia, that : “[t]he Republic of
Nicaragua recognises the full and entire sovereignty of the Republic of
Colombia over the islands of San Andrés, Providencia, Santa Catalina
and over the other islands, islets and reefs forming part of the San
Andrés Archipelago”.
  87. In Colombia’s view, Article I of the 1928 Treaty clearly establishes
that it has sovereignty over the islands of San Andrés, Providencia and

                                                                         32

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                861

Santa Catalina. For its part, Nicaragua acknowledges that Article I of
the 1928 Treaty stipulates that Colombia has sovereignty over the Archi-
pelago of San Andrés and recognizes that the Archipelago includes the
three named islands. However, it contends that the Treaty is invalid or
has been terminated and that therefore Article I has no legal value.
   88. The Court considers that it is clear on the face of the text of Arti-
cle I that the matter of sovereignty over the islands of San Andrés, Provi-
dencia and Santa Catalina has been settled by the 1928 Treaty within the
meaning of Article VI of the Pact of Bogotá. In the Court’s view there is
no need to go further into the interpretation of the Treaty to reach that
conclusion and there is nothing relating to this issue that could be ascer-
tained only on the merits.
   89. Nicaragua’s contention that the 1928 Treaty is invalid, has been
dealt with by the Court in paragraphs 79 to 81 above. With regard to
Nicaragua’s further assertion that the 1928 Treaty has been terminated
by material breach due to the interpretation adopted by Colombia from
1969 onwards, as the Court stated in paragraph 82 above, that issue will
not be addressed by the Court at this stage since it is not relevant to the
question of its jurisdiction by reference to Article VI of the Pact of
Bogotá. Even if the Court were to find that the 1928 Treaty has been ter-
minated, as claimed by Nicaragua, this would not affect the sovereignty
of Colombia over the islands of San Andrés, Providencia and Santa
Catalina. The Court recalls that it is a principle of international law that
a territorial régime established by treaty “achieves a permanence which
the treaty itself does not necessarily enjoy” and the continued existence of
that régime is not dependent upon the continuing life of the treaty under
which the régime is agreed (Territorial Dispute (Libyan Arab Jama-
hiriya/Chad), Judgment, I.C.J. Reports 1994, p. 37, paras. 72-73).
   90. In the light of the foregoing, the Court finds that it can dispose of
the issue of the three islands of the San Andrés Archipelago expressly
named in the first paragraph of Article I of the 1928 Treaty at the current
stage of the proceedings. That matter has been settled by the Treaty.
Consequently, Article VI of the Pact is applicable on this point and there-
fore the Court does not have jurisdiction under Article XXXI of the Pact
of Bogotá over the question of sovereignty over the three named islands.
Accordingly, the Court upholds the first preliminary objection raised by
Colombia in so far as it concerns the Court’s jurisdiction as regards the
question of sovereignty over the islands of San Andrés, Providencia and
Santa Catalina.

                                     *
4.4.6. The jurisdiction of the Court as regards the question of the scope
       and composition of the rest of the San Andrés Archipelago
  91. The Court now turns to examine whether the 1928 Treaty settled,
within the meaning of Article VI of the Pact of Bogotá, the question of

                                                                         33

            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                862

sovereignty over the maritime features which are not expressly mentioned
in the first paragraph of Article I of the 1928 Treaty.
   92. Colombia contends that geographically and historically the Archi-
pelago of San Andrés was “understood as comprising the string of
islands, cays, islets and banks stretching from Albuquerque in the south
to Serranilla and Bajo Nuevo in the north — including the Islas Mangles
(Corn Islands) — and the appurtenant maritime areas”. Colombia points
out that, under the terms of Article I of the Treaty, Nicaragua recognizes
Colombia’s sovereignty not only over San Andrés, Providencia and Santa
Catalina but also over “all the other islands, islets and cays that form
part of the . . . Archipelago of San Andrés”. Colombia also observes that
Article I of the Treaty provided that Nicaragua has sovereignty over the
Corn Islands and notes that consequently the Archipelago of San Andrés
as defined from 1928 onwards did not include those islands.
   93. In Colombia’s view, other than San Andrés, Providencia and
Santa Catalina and appurtenant cays, the Archipelago as defined in the
1928 Treaty includes
    “the Cays of Roncador (including Dry Rocks), Quitasueño, Serrana
    (including North Cay, Little Cay, Narrow Cay, South Cay, East Cay
    and Southwest Cay), Serranilla (including Beacon Cay, East Cay,
    Middle Cay, West Breaker and Northeast Breaker), Bajo Nuevo
    (including Bajo Nuevo Cay, East Reef and West Reef), Albuquerque
    (including North Cay, South Cay and Dry Rock), and the group of
    Cays of the East-Southeast . . . (including Bolivar Cay or Middle
    Cay, West Cay, Sand Cay and East Cay), as well as by other adja-
    cent islets, cays, banks and atolls”.
In support of its claims, Colombia refers to an inset on an official map of
Colombia from 1931, showing the Archipelago of San Andrés and Provi-
dencia as including the islands of San Andrés, Providencia and Santa
Catalina as well as the Roncador, Quitasueño, Serrana, Serranilla, Bajo
Nuevo, Albuquerque and East-Southeast Cays. Colombia notes that
Nicaragua did not protest against that map.

   94. Nicaragua observes that, while Article I of the 1928 Treaty stipu-
lates that San Andrés, Providencia and Santa Catalina form part of the
San Andrés Archipelago, it does not define which “other islets and reefs”
are included in the Archipelago. Nicaragua notes that, according to the
1930 Protocol, the Archipelago does not extend west of the 82nd meri-
dian. It points out, however, that the Treaty does not give any indication
as to the northern or southern limits of the Archipelago. Nicaragua sub-
mits that the Archipelago of San Andrés “only includes the islands of San
Andrés and Providencia and adjacent islets and cays, but does not
include, among others, the features of Serrana, Roncador, Quitasueño,
Serranilla and Bajo Nuevo”.
   95. Nicaragua contends that the claims made by Colombia to mari-
time features, other than San Andrés, Providencia and Santa Catalina

                                                                        34

            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                863

relate to “a few groups of very small islands, without any connection,
lying hundreds of kilometres apart” and that, geographically and geo-
morphologically, these features are separate and do not form a single
unit. Nicaragua claims that, according to the practice prevailing when the
1928 Treaty was concluded, these features did not form an archipelago in
legal terms either. With reference to the 1931 map relied upon by Colom-
bia, Nicaragua notes that the map does not indicate precisely which fea-
tures are included in the Archipelago of San Andrés and Providencia.

   96. The Court recalls that there is agreement between the Parties that
the San Andrés Archipelago includes the islands of San Andrés, Provi-
dencia and Santa Catalina as well as adjacent islets and cays. However,
the Parties disagree as to which maritime features other than those
named islands form part of the Archipelago.
   97. The Court considers that it is clear on the face of the text of the
first paragraph of Article I of the 1928 Treaty that its terms do not pro-
vide the answer to the question as to which maritime features apart from
the islands of San Andrés, Providencia and Santa Catalina form part of
the San Andrés Archipelago over which Colombia has sovereignty. That
being so, this matter has not been settled within the meaning of Arti-
cle VI of the Pact of Bogotá and the Court has jurisdiction under Arti-
cle XXXI of the Pact of Bogotá. Therefore, the Court cannot uphold the
first preliminary objection raised by Colombia in so far as it concerns the
Court’s jurisdiction as regards the question of sovereignty over the mari-
time features forming part of the San Andrés Archipelago, save for the
islands of San Andrés, Providencia and Santa Catalina.

                                    *
4.4.7. The jurisdiction of the Court as regards the question of
       sovereignty over Roncador, Quitasueño and Serrana
   98. The next question for the Court to answer is whether the issue of
sovereignty over Roncador, Quitasueño and Serrana has been settled by
the 1928 Treaty within the meaning of Article VI of the Pact of Bogotá.
The second paragraph of Article I of the 1928 Treaty states that “[t]he
present Treaty does not apply to the reefs of Roncador, Quitasueño and
Serrana, sovereignty over which is in dispute between Colombia and the
United States of America”.
   99. Colombia notes that the 1928 Treaty provided that it did not
apply to Roncador, Quitasueño and Serrana because they were in dis-
pute between itself and the United States. It contends that those three
maritime features form part of the San Andrés Archipelago and submits
that the second paragraph of Article I was included in the Treaty pre-
cisely for that reason. In Colombia’s view, that provision is only expli-
cable on the basis that it was necessary to put Roncador, Quitasueño
and Serrana outside of the reach of the recognition of Colombian sov-

                                                                        35

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                864

ereignty over the San Andrés Archipelago contained in the first para-
graph of Article I.
   100. Colombia submits that by agreeing to the inclusion of the second
paragraph of Article I of the 1928 Treaty, Nicaragua recognized that it
did not have any claim to sovereignty over Roncador, Quitasueño and
Serrana and that the only possible “claimants” were Colombia or the
United States. Colombia notes that there is no mention in the second
paragraph of Article I of any dispute over Roncador, Quitasueño and
Serrana involving a Nicaraguan claim or right and it considers that it is
not conceivable that, had Nicaragua had any claim to those three mari-
time features, it would have refrained from at least mentioning it during
the negotiation of the 1928 Treaty. It further points out that Nicaragua
did not assert a claim of sovereignty over Roncador, Quitasueño and Ser-
rana until 1971 when Colombia and the United States began negotiating
a treaty regarding those three features. Colombia submits that the result
of the renunciation by the United States of its claims to Roncador, Quita-
sueño and Serrana in the 1972 Vásquez-Saccio Treaty (see paragraph 25
above) was that Colombia had sovereignty over those three maritime fea-
tures and thus over the whole of the San Andrés Archipelago.

   101. Nicaragua contends that, even if the 1928 Treaty is valid and in
force, it did not settle the dispute between Colombia and Nicaragua con-
cerning sovereignty over Roncador, Quitasueño and Serrana since the
matter was expressly excluded from the scope of that Treaty. Nicaragua
disputes Colombia’s claim that the San Andrés Archipelago or the defini-
tion of the San Andrés Archipelago in the 1928 Treaty includes Ronca-
dor, Quitasueño and Serrana. It submits that, historically, the Archi-
pelago was not considered to include those three features and notes that
they are situated at a great distance from the islands mentioned by name
in Article I of the 1928 Treaty. Nicaragua argues that the fact that the
1928 Treaty mentions Roncador, Quitasueño and Serrana does not mean
that those features are part of the San Andrés Archipelago since the 1928
Treaty deals generally with “territorial questions” between Colombia and
Nicaragua and not just the San Andrés Archipelago.
   102. Nicaragua denies that it relinquished its claim to sovereignty over
Roncador, Quitasueño and Serrana by agreeing to the inclusion of the
second paragraph of Article I in the text of the 1928 Treaty. It notes that,
if the intention had been for Nicaragua to renounce its claim, this could
have been stated in a much more explicit manner. Nicaragua adds that it
reserved its rights over Roncador, Quitasueño and Serrana in 1971 dur-
ing the negotiation of the Vásquez-Saccio Treaty and recalls that, follow-
ing the signing of the Treaty, its National Assembly passed a formal
declaration of sovereignty over Roncador, Quitasueño and Serrana and
the Government made a formal protest to the Governments of Colombia
and the United States (see paragraphs 24 and 27 above).

  103. Nicaragua also denies that the 1972 Vásquez-Saccio Treaty con-

                                                                         36

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                865

stituted an acknowledgment of Colombian sovereignty by the United
States. Nicaragua contends that, in relinquishing its rights over Ronca-
dor, Quitasueño and Serrana, the United States did not acknowledge
Colombia’s rights thereover. In this regard, Nicaragua contends that, as
stated in the Senate Foreign Relations Committee and in a 1981 aide-
mémoire presented by the United States to Nicaragua, the United States
considered that the 1972 Treaty was without prejudice to Nicaragua’s
claim to sovereignty over Roncador, Quitasueño and Serrana and did not
intend to take any position regarding the merits of the competing claims
of Colombia and Nicaragua.
   104. The Court observes that the meaning of the second paragraph of
Article I of the 1928 Treaty is clear : this Treaty does not apply to the
three maritime features in question. Therefore, the limitations contained
in Article VI of the Pact of Bogotá do not apply to the question of sov-
ereignty over Roncador, Quitasueño and Serrana. The Court thus has
jurisdiction over this issue under Article XXXI of the Pact of Bogotá and
cannot uphold the first preliminary objection raised by Colombia in so
far as it concerns the Court’s jurisdiction as regards the question of sov-
ereignty over Roncador, Quitasueño and Serrana.


                                     *
4.4.8. The jurisdiction of the Court as regards the question of maritime
       delimitation
   105. The Court turns to address the question whether the 1928 Treaty
and 1930 Protocol settled the question of the maritime delimitation
between the Parties within the meaning of Article VI of the Pact of
Bogotá.
   106. Colombia asserts that the Parties had agreed in the 1928 Treaty
and 1930 Protocol upon the 82nd meridian as the delimitation line of the
maritime areas between them and that, consequently, the delimitation
issue must be considered to have been settled. To support this contention,
Colombia points to the language of the Protocol, in which the Parties
declare that “the San Andrés and Providencia Archipelago mentioned in
the first article of the said Treaty does not extend west of the 82nd degree
of longitude west of Greenwich”.

   107. Colombia submits that the drafting history of the 1930 Protocol
shows that the Parties regarded the 82nd meridian as “a limit, as a div-
iding line, as a line separating whatever Colombian or Nicaraguan juris-
dictions or claims there then existed or might exist in the future”. It
asserts that the debates in the Nicaraguan Senate show that the provision
regarding the 82nd meridian was intended to define the maritime bound-
ary between the two States in order to put an end, once and for all, to the
entire dispute, both territorial and maritime, between them. In this regard,

                                                                         37

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                 866

Colombia points to certain statements during the debates in the Senate,
including that the “demarcation of the dividing line of the waters in
dispute . . . is indispensable for the question to be at once terminated for-
ever” and a statement of the Nicaraguan Minister for Foreign Affairs
that the Senate Commission on Foreign Affairs and the advisers of the
Government had agreed “to accept the 82° west Greenwich meridian . . .
as the boundary in this dispute with Colombia”.


  108. Colombia also underscores the difference in the language used in
the Protocol and in the Treaty. It notes that in the Treaty, the Parties
speak of being “desirous of putting an end to the territorial dispute
between them” (emphasis added by Colombia), whereas in the Protocol
they refer to putting an end to “the question” pending between them. In
Colombia’s view, the language of the Protocol indicates that, while the
1928 Treaty addressed the territorial dispute, the 1930 Protocol addressed
the territorial and maritime dispute.

   109. Colombia also points out that the 82nd meridian has been depicted
on its maps since 1931 as the maritime boundary between Colombia and
Nicaragua, and that Nicaragua never lodged any protest against those
maps. Colombia also maintains, contrary to Nicaragua’s contention, that
no subsequent maritime boundary negotiations had taken place between
it and Nicaragua, and that the delimitation issue was deemed to have
been “settled” by the Treaty and Protocol thereto.

   110. Colombia contends further that since the 82nd meridian was con-
ceived as a maritime boundary, it remains valid pursuant to the funda-
mental principle of the stability of boundaries, regardless of any interven-
ing change in the law of the sea.
   111. Nicaragua rejects Colombia’s argument that the reference to the
82nd meridian in the 1930 Protocol sought to effect a general maritime
delimitation between Nicaragua and Colombia. It maintains that the
Protocol simply fixed the western limit of the San Andrés Archipelago at
the 82nd meridian. In support of this contention, Nicaragua points to
the statement made by Nicaragua’s Minister for Foreign Affairs during
the ratification debates in Nicaragua’s Senate, where he stated that the
provision concerning the 82nd meridian “does not reform the [1928]
Treaty, because it only intends to indicate a limit between the archipela-
gos that had been the reason for the dispute”. Nicaragua also refers to
the language of the decree whereby Nicaragua ratified the Treaty and
Protocol “in the understanding that the Archipelago of San Andrés men-
tioned in the first clause of the Treaty does not extend west of Greenwich
Meridian 82 . . .”. According to Nicaragua, it is significant that the decree
makes no reference at all to maritime delimitation.
   112. Nicaragua points out that if the reference in the Protocol to the
82nd meridian had amounted to a maritime delimitation, the provision

                                                                          38

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                867

would have been included in the operative part of the 1928 Treaty, and
not in a protocol of exchange of ratifications. Nicaragua emphasizes that
the difference in the words used in the preamble of the Treaty and the
Protocol did not mean that the Parties had given a maritime dimension
to the agreement. It further submits that the reference to the 82nd meri-
dian could not have effected a maritime delimitation since the concepts of
continental shelf and exclusive economic zone were at the time still
unknown under international law.

   113. As for the maps that Colombia asserts have depicted the
82nd meridian, Nicaragua contends that there were no legends or other
indications on these maps, identifying the 82nd meridian as a maritime
boundary. Nicaragua had no reason, therefore, to protest against these
maps. Nicaragua also asserts that it was not informed of Colombia’s
maritime claims until 1969, when Colombia protested against Nicara-
gua’s grants of oil exploration concessions in areas east of the 82nd meri-
dian. Nicaragua notes that it responded to those claims immediately, stat-
ing that the objective of the provision referring to the 82nd meridian was
“to clearly and specifically establish in a restrictive manner the extension
of the Archipelago of San Andrés, and by no valid means can it be inter-
preted as a boundary of Nicaraguan rights or creator of a border between
the two countries”. It contends further that negotiations between the
Parties in 1977, 1995 and 2001 demonstrate that Colombia did not con-
sider that the maritime delimitation had been finally settled between the
two States. Nicaragua emphasizes, in this connection, that these negotia-
tions concerned, inter alia, the delimitation of the respective maritime
areas of the Parties.

   114. Finally, Nicaragua maintains that since the 1928 Treaty and 1930
Protocol did not settle the maritime dispute between it and Colombia,
Article VI of the Pact of Bogotá is not applicable to this issue. It claims
that the Court must, therefore, reject that aspect of Colombia’s prelimi-
nary objection.
   115. The Court considers that, contrary to Colombia’s claims, the
terms of the Protocol, in their plain and ordinary meaning, cannot be
interpreted as effecting a delimitation of the maritime boundary between
Colombia and Nicaragua. That language is more consistent with the con-
tention that the provision in the Protocol was intended to fix the western
limit of the San Andrés Archipelago at the 82nd meridian.

  116. In the Court’s view, a careful examination of the pre-ratification
discussions of the 1928 Treaty by and between the Parties confirms that
neither Party assumed at the time that the Treaty and Protocol were
designed to effect a general delimitation of the maritime spaces between
Colombia and Nicaragua (see paragraphs 70 to 72 above). Here it is to be
noted that Colombia did not find it necessary to resubmit the 1928
Treaty to its Congress for the consideration of the provision inserted into

                                                                         39

            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                868

the 1930 Protocol because Colombia’s diplomatic representatives assumed
that the reference to the 82nd meridian in the Protocol amounted to an
interpretation of the first paragraph of Article I of the Treaty and thus
had not changed the substance thereof. It may be added that Nicaragua’s
Minister for Foreign Affairs, in his appearance before the Nicaraguan
Senate prior to ratification, assured that body that the reference to the
82nd meridian “does not reform the Treaty, because it only intends to
indicate a limit between the archipelagos that have been [the] reason for
the dispute”.
   117. Contrary to Colombia’s assertion, the Court does not consider it
significant that in the preamble of the Treaty, the Parties express their
desire to put an end to the “territorial dispute pending between them”
(emphasis added) whereas in the Protocol they refer “to the dispute
between both republics” (emphasis added). In the Court’s view, the dif-
ference between the language of the Treaty and that of the Protocol can-
not be read to have transformed the territorial nature of the Treaty into
one that was also designed to effect a general delimitation of the mari-
time spaces between the two States. This conclusion is apparent from the
full text of the aforementioned phrase in the Protocol, where the Parties
state that the 1928 Treaty was concluded “with a view to putting an end
to the dispute between both republics concerning the San Andrés and
Providencia Archipelago and the Nicaraguan Mosquito Coast”. In other
words, the “dispute” to which the Protocol refers relates to the Mosquito
Coast along with the San Andrés Archipelago ; it does not refer, even by
implication, to a general maritime delimitation.

   118. The Court does not share Colombia’s view that its maps, dating
back to 1931, which allegedly show the 82nd meridian as the boundary
dividing the maritime spaces between Nicaragua and Colombia, demon-
strate that both Parties believed that the Treaty and Protocol had effected
a general delimitation of their maritime boundary. An examination of
these maps indicates that the dividing lines on them are drawn in such a
way along the 82nd meridian between the San Andrés Archipelago and
Nicaragua that they could be read either as identifying a general mari-
time delimitation between the two States or as only a limit between the
archipelagos. Given the ambiguous nature of the dividing lines and the
fact that these maps contain no explanatory legend, they cannot be
deemed to prove that both Colombia and Nicaragua believed that the
Treaty and Protocol had effected a general delimitation of their maritime
spaces. Nicaragua’s failure to protest the maps does not therefore imply
an acceptance of the 82nd meridian as the maritime boundary.


  119. Finally, with respect to Nicaragua’s claim that the negotiations
between the two States in 1977, 1995 and 2001 dealt with the delimitation
of their respective maritime spaces, the Court finds that the material pre-
sented to it by the Parties on this subject is inconclusive and does not

                                                                        40

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                 869

allow it to evaluate the significance of the meetings held in 1977, 1995
and 2001 for the question of whether the Parties considered that the 1928
Treaty and 1930 Protocol had effected a maritime delimitation between
them.
   120. Consequently, after examining the arguments presented by the
Parties and the material submitted to it, the Court concludes that the
1928 Treaty and 1930 Protocol did not effect a general delimitation of the
maritime boundary between Colombia and Nicaragua. It is therefore not
necessary for the Court to consider the arguments advanced by the
Parties regarding the effect on this question of changes in the law of the
sea since 1930. Since the dispute concerning maritime delimitation has
not been settled by the 1928 Treaty and 1930 Protocol within the mean-
ing of Article VI of the Pact of Bogotá, the Court has jurisdiction under
Article XXXI of the Pact. Therefore, the Court cannot uphold Colom-
bia’s first preliminary objection in so far as it concerns the Court’s juris-
diction as regards the question of the maritime delimitation between the
Parties.

                                   * * *

                   5. SECOND PRELIMINARY OBJECTION

   121. In addition to Article XXXI of the Pact of Bogotá, Nicaragua
invoked as a basis of the Court’s jurisdiction the declarations made by
the Parties under Article 36 of the Statute of the Permanent Court of
International Justice, which are deemed, for the period for which they
still have to run, to be acceptances of the compulsory jurisdiction of the
present Court pursuant to Article 36, paragraph 5, of its Statute (see
paragraph 1 above). In its second preliminary objection, Colombia asserts
that the Court has no jurisdiction on this basis.
   122. Nicaragua made a declaration under Article 36 of the Statute of
the Permanent Court of International Justice on 24 September 1929 in
the following terms :
      “On behalf of the Republic of Nicaragua, I recognize as compul-
    sory unconditionally the jurisdiction of the Permanent Court of
    International Justice.” [Translation from the French.]
On 30 October 1937 Colombia made a declaration in the following
terms :
       “The Republic of Colombia recognizes as compulsory, ipso facto
    and without special agreement, on condition of reciprocity, in rela-
    tion to any other State accepting the same obligation, the jurisdic-
    tion of the Permanent Court of International Justice in accordance
    with Article 36 of the Statute.
       The present declaration applies only to disputes arising out of
    facts subsequent to 6 January 1932.” [Translation from the French.]

                                                                          41

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                870

The Court notes that, under Article 36, paragraph 5, of its Statute, the
declarations made by both Parties are deemed to be acceptances of its
compulsory jurisdiction for the period which they still had to run and in
accordance with their terms. On 23 October 2001, Nicaragua made a res-
ervation to its declaration which does not, however, have any relevance
to the present case. On 5 December 2001, Colombia notified the Secretary-
General of the termination of its optional clause declaration.

   123. Colombia claims that jurisdiction under the Pact of Bogotá is
governing and hence exclusive. In its view, since the Court has jurisdic-
tion under Article XXXIV of the Pact to declare the controversy ended
and must do so in the present case, the Court may not proceed further to
consider whether it might have jurisdiction under the optional clause. In
support of its claim, Colombia relies on the Court’s Judgment in the Bor-
der and Transborder Armed Actions (Nicaragua v. Honduras) case, in
which Nicaragua also asserted jurisdiction on the basis of Article XXXI
of the Pact of Bogotá and on the basis of optional clause declarations.
Colombia notes that, in the Armed Actions case, the Court declared that
“in relations between the States parties to the Pact of Bogotá, that Pact is
governing” and that

    “the commitment in Article XXXI . . . is an autonomous commit-
    ment, independent of any other which the parties may have under-
    taken or may undertake by depositing with the United Nations Sec-
    retary-General a declaration of acceptance of compulsory jurisdiction
    under Article 36, paragraphs 2 and 4, of the Statute” (Border and
    Transborder Armed Actions (Nicaragua v. Honduras), Jurisdiction
    and Admissibility, Judgment, I.C.J. Reports 1988, p. 82, para. 27,
    and p. 85, para. 36).
  124. Colombia considers that the Court thus laid down the principle
of the primacy of the title of jurisdiction under the Pact of Bogotá. It
concludes that, when an Applicant invokes both the Pact of Bogotá and
optional clause declarations, it is the Pact of Bogotá, as lex specialis,
which governs or, in other words, is determinative and conclusive.

   125. Colombia claims that in the Armed Actions case, the Court held
that the title of jurisdiction under the Pact of Bogotá prevailed over sub-
sequent optional clause declarations. Colombia points out that, in the
present case, the argument that the Pact of Bogotá takes precedence is
even stronger since the optional clause declarations of Nicaragua and
Colombia were made before the entry into force of the Pact of Bogotá.
Therefore, the Pact of Bogotá is not only lex specialis but also lex pos-
terior.
   126. In Colombia’s view, “it is the Pact of Bogotá which constitutes
the Court’s title of jurisdiction in our case” and were the Court to con-
clude that it had no jurisdiction to adjudicate upon the present dispute,

                                                                         42

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                871

the application of the Pact would require the Court to declare the con-
troversy ended pursuant to Article XXXIV thereof, “not only for the
purposes of the Court’s jurisdiction under the Pact, but for all purposes”.
In this regard, Colombia claims that a dispute cannot be settled and
ended and yet at the same time be a dispute capable of adjudication by
the Court pursuant to jurisdiction accorded under the optional clause.
Consequently, once the controversy between the Parties has been declared
by the Court to be ended under the Pact of Bogotá, there would be no
controversy outstanding to which jurisdiction could attach under any
other title, including the declarations of the Parties under the optional
clause.
   127. Colombia argues that, in any event, the Court would have no
jurisdiction on this basis since Colombia’s optional clause declaration
had been withdrawn by the date of the filing of Nicaragua’s Application.
Colombia further contends that even if its declaration were found to be
in force at the time when Nicaragua filed its Application, the alleged dis-
pute would fall outside the scope of the declaration as a result of a res-
ervation which excluded disputes arising out of facts prior to 6 January
1932. According to Colombia, the facts which have given rise to the dis-
pute between Nicaragua and Colombia, namely the conclusion of the
1928 Treaty and 1930 Protocol, predate 6 January 1932.
   128. Nicaragua submits that although the Court stated in its Judgment
in the Armed Actions case that “in relations between the States parties to
the Pact of Bogotá, that Pact is governing”, this cannot “destroy the
value of the Optional Clause declarations as an independent basis of
jurisdiction” since they “have an intrinsic value in and of themselves, and
their operation is not predetermined by other titles of jurisdiction”.

   It considers that the primacy of the Pact does not signify exclusiveness.
Nicaragua contends that this was recognized by the Court itself in the
Armed Actions case when it stated that the commitment under the Pact
of Bogotá is “independent of any other which the parties may have
undertaken . . . by depositing . . . a declaration of acceptance of compul-
sory jurisdiction” (emphasis added). It points out that in the Armed
Actions case, the Court did not rule out the possibility that it also had
jurisdiction under the Parties’ optional clause declarations but simply
concluded that it “[did] not need to consider” that question since it had
already found that it had jurisdiction under the Pact of Bogotá.

   129. In Nicaragua’s view, if the Court were to declare the controversy
ended pursuant to Article XXXIV of the Pact, that finding would have to
be understood within the framework of the Pact itself. Thus the contro-
versy would be ended only to the extent that it would no longer be pos-
sible to invoke the Pact as a basis of jurisdiction. It underlines that such
a finding pursuant to Article XXXIV of the Pact does not exclude the
existence of other bases of jurisdiction such as the declarations by the
Parties under the optional clause. These declarations “operate independ-

                                                                         43

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                 872

ently of any bases of jurisdiction that may be established by means of
treaties ; they are not subordinate to them”.
   130. Nicaragua argues that the two bases of jurisdiction, namely Arti-
cle XXXI of the Pact of Bogotá and the declarations made by the Parties
under the optional clause are complementary and that it is for the Court
to decide whether to rely upon only one of them or to combine them. It
points out that the States parties to the Pact of Bogotá intended to
broaden the jurisdiction of the Court not to limit existing obligations
deriving from other instruments. In this context, Nicaragua refers to the
statement of the Permanent Court of International Justice in the Elec-
tricity of Sofia and Bulgaria case regarding multiple agreements accept-
ing compulsory jurisdiction.

   131. Nicaragua denies that Colombia’s declaration was not in force at
the time of the filing of the Application. It contends that reasonable
notice is required for the withdrawal of declarations and that this condi-
tion was not complied with by Colombia. Nicaragua does not dispute
that Colombia’s declaration applied only to disputes arising from facts
subsequent to 6 January 1932 ; it argues, however, that the generating
fact of the present dispute, namely the interpretation of the 1928 Treaty
and 1930 Protocol adopted by Colombia from 1969 onwards, arose after
6 January 1932. Finally, Nicaragua asserts, referring to the provisions of
Article 79, paragraph 9, of the Rules of Court, that in any event the
objection submitted by Colombia does not have an exclusively prelimi-
nary character (see paragraph 13 above).

                                     *
   132. The Court notes initially that the question of whether the decla-
rations made by the Parties under the optional clause can provide a dis-
tinct and sufficient basis of jurisdiction in the present case, as submitted
by Nicaragua, now only arises in respect of that part of the dispute relat-
ing to the sovereignty over the three islands expressly named in Article I
of the 1928 Treaty : San Andrés, Providencia and Santa Catalina. Having
first examined the preliminary objection raised by Colombia to jurisdic-
tion under the Pact of Bogotá, the Court has concluded above (para-
graphs 97, 104 and 120) that it has jurisdiction on the basis of Arti-
cle XXXI of the Pact to deal with all the other aspects of the dispute.
Consequently, no purpose is served by examining whether, in relation to
those aspects, the declarations of the Parties under the optional clause
could also provide a basis of the Court’s jurisdiction (see Border and
Transborder Armed Actions (Nicaragua v. Honduras), Jurisdiction and
Admissibility, Judgment, I.C.J. Reports 1988, p. 90, para. 48).

   133. The Court recalls that in the Armed Actions case it stated that
“[s]ince, in relations between the States parties to the Pact of Bogotá, that
Pact is governing, the Court will first examine the question whether it has

                                                                          44

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                873

jurisdiction under Article XXXI of the Pact” (Border and Transborder
Armed Actions (Nicaragua v. Honduras), Jurisdiction and Admissibility,
Judgment, I.C.J. Reports 1988, p. 82, para. 27 ; emphasis added). However,
this cannot be interpreted in any way other than that the Court, faced with
the two titles of jurisdiction invoked, could not deal with them simultane-
ously and decided to proceed from the particular to the more general, with-
out thereby implying that the Pact of Bogotá prevailed over and excluded
the second title of jurisdiction, namely the optional clause declarations.

   134. In stating in the Armed Actions Judgment (ibid., p. 85, para. 36)
that the commitment under Article XXXI of the Pact is autonomous, the
Court was merely responding to and rejecting the arguments by Hondu-
ras, first, that Article XXXI requires an optional clause declaration to be
made in order for that Article to be in effect and, second, that the con-
ditions of acceptance of compulsory jurisdiction of the Court set forth in
such a declaration by way of reservations were determinative of the scope
of the commitment under Article XXXI of the Pact of Bogotá.

   In particular, by stating that the commitment under Article XXXI is
an autonomous commitment, independent from an optional clause dec-
laration, the Court explained why “the commitment in Article XXXI can
only be limited by means of reservations to the Pact itself” (ibid.).

  135. The Court further notes that
    “the multiplicity of agreements concluded accepting the compulsory
    jurisdiction is evidence that the contracting Parties intended to open
    new ways of access to the Court rather than to close old ways or to
    allow them to cancel each other out with the ultimate result that no
    jurisdiction would remain” (Electricity Company of Sofia and Bul-
    garia (Belgium v. Bulgaria), Judgment, 1939, P.C.I.J., Series A/B,
    No. 77, p. 76).
   136. In the light of the above, the Court considers that the provisions
of the Pact of Bogotá and the declarations made under the optional
clause represent two distinct bases of the Court’s jurisdiction which are
not mutually exclusive.
   137. The Court notes that the scope of its jurisdiction could be wider
under the optional clause than under the Pact of Bogotá.
   The Court observes that neither Colombia nor Nicaragua has made a
reservation to their respective optional clause declarations identical or
similar to the restriction contained in Article VI of the Pact of Bogotá.
Accordingly, the limitation imposed by Article VI of the Pact would not
be applicable to jurisdiction under the optional clause.

   138. The question has arisen as to whether the claim by Nicaragua of
sovereignty over the islands of San Andrés, Providencia and Santa Cata-
lina in the present case means that there thus is a continuing dispute as to

                                                                         45

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                    874

this matter. The Court has upheld the first preliminary objection to juris-
diction, based on the Pact of Bogotá, raised by Colombia in so far as it
concerns the Court’s jurisdiction regarding the question of sovereignty
over these three islands, after satisfying itself that the matter of sovereignty
over these islands had been settled by the 1928 Treaty. The Court could
not have concluded that it lacked jurisdiction over that matter under the
Pact of Bogotá had there still been an extant dispute with regard thereto.
   It is recalled in this connection that
     “it is not sufficient for one party to a contentious case to assert that
     a dispute exists with the other party. A mere assertion is not suffi-
     cient to prove the existence of a dispute any more than a mere denial
     of the existence of the dispute proves its non-existence. Nor is it
     adequate to show that the interests of the two parties to such a case
     are in conflict.” (South West Africa (Ethiopia v. South Africa ; Lib-
     eria v. South Africa), Preliminary Objections, Judgment, I.C.J.
     Reports 1962, p. 328.)

Moreover, “[w]hether there exists an international dispute is a matter for
objective determination” (Interpretation of Peace Treaties with Bulgaria,
Hungary and Romania, First Phase, Advisory Opinion, I.C.J. Reports
1950, p. 74). This determination is an integral part of the Court’s judicial
function.
   The Court’s acknowledgment of the fact that sovereignty over the
three islands was attributed to Colombia under the 1928 Treaty was
made for the purposes of ascertaining whether or not the Court had juris-
diction over the matter under the Pact of Bogotá. However, the very fact
that the dispute on the question of the sovereignty over the three islands
has been settled by the 1928 Treaty is equally relevant for the purposes of
determining whether the Court has jurisdiction on the basis of the optional
clause declarations. In this regard, the Court notes that Article 36, para-
graph 2, of the Statute expressly requires that, in order for the Court to
have jurisdiction on the basis of optional clause declarations, there must
exist a “legal dispute” between the Parties.
   Given the Court’s finding that there is no extant legal dispute between
the Parties on the question of sovereignty over the islands of San Andrés,
Providencia and Santa Catalina, the Court cannot have jurisdiction over
this question either under the Pact of Bogotá or on the basis of the
optional clause declarations.
   139. In the light of the foregoing, the Court finds that no practical
purpose would be served by proceeding further with the other matters
raised in the second preliminary objection filed by Colombia, including
the examination of Colombia’s contentions that its declaration under the
optional clause was terminated with legal effect by the date on which
Nicaragua filed its Application or that the present dispute falls outside
the scope of Colombia’s declaration due to the effect of its reservation
ratione temporis.

                                                                             46

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                  875

   140. The Court thus upholds the second preliminary objection relating
to jurisdiction under the optional clause declarations raised by Colombia
in so far as it concerns the Court’s jurisdiction as regards the question of
sovereignty over the islands of San Andrés, Providencia and Santa Cata-
lina, and finds that it is not necessary to examine the objection in so far
as it concerns sovereignty over the other maritime features in dispute
between the Parties and the maritime delimitation between the Parties
(see paragraph 132).

                                   * * *
  141. In accordance with Article 79, paragraph 9, of the Rules of
Court, time-limits for the further proceedings shall subsequently be fixed
by Order of the Court.

                                   * * *

                           6. OPERATIVE CLAUSE

  142. For these reasons,
  THE COURT,
  (1) As regards the first preliminary objection to jurisdiction raised by
the Republic of Colombia on the basis of Articles VI and XXXIV of the
Pact of Bogotá :
  (a) By thirteen votes to four,
  Upholds the objection to its jurisdiction in so far as it concerns sov-
ereignty over the islands of San Andrés, Providencia and Santa Catalina ;
  IN FAVOUR : President Higgins ; Judges Shi, Koroma, Parra-Aranguren, Buer-
    genthal, Owada, Simma, Tomka, Keith, Sepúlveda-Amor, Skotnikov ;
    Judges ad hoc Fortier, Gaja ;
  AGAINST : Vice-President Al-Khasawneh ; Judges Ranjeva, Abraham, Ben-
    nouna ;
  (b) Unanimously,
   Rejects the objection to its jurisdiction in so far as it concerns sover-
eignty over the other maritime features in dispute between the Parties ;
  (c) Unanimously,
  Rejects the objection to its jurisdiction in so far as it concerns the mari-
time delimitation between the Parties ;
  (2) As regards the second preliminary objection to jurisdiction raised
by the Republic of Colombia relating to the declarations made by the
Parties recognizing the compulsory jurisdiction of the Court :
  (a) By fourteen votes to three,

                                                                           47

             TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)                 876

  Upholds the objection to its jurisdiction in so far as it concerns sov-
ereignty over the islands of San Andrés, Providencia and Santa Catalina ;
  IN FAVOUR : President Higgins ; Judges Shi, Koroma, Parra-Aranguren, Buer-
    genthal, Owada, Simma, Tomka, Abraham, Keith, Sepúlveda-Amor, Sko-
    tnikov ; Judges ad hoc Fortier, Gaja ;
  AGAINST : Vice-President Al-Khasawneh ; Judges Ranjeva, Bennouna ;

  (b) By sixteen votes to one,
  Finds that it is not necessary to examine the objection to its jurisdiction
in so far as it concerns sovereignty over the other maritime features in
dispute between the Parties and the maritime delimitation between the
Parties ;
  IN FAVOUR : President Higgins ; Vice-President Al-Khasawneh ; Judges Ran-
    jeva, Shi, Koroma, Parra-Aranguren, Buergenthal, Owada, Tomka, Abra-
    ham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov ; Judges ad hoc For-
    tier, Gaja ;
  AGAINST : Judge Simma ;

  (3) As regards the jurisdiction of the Court,
  (a) Unanimously,
  Finds that it has jurisdiction, on the basis of Article XXXI of the Pact
of Bogotá, to adjudicate upon the dispute concerning sovereignty over
the maritime features claimed by the Parties other than the islands of San
Andrés, Providencia and Santa Catalina ;
  (b) Unanimously,
  Finds that it has jurisdiction, on the basis of Article XXXI of the Pact
of Bogotá, to adjudicate upon the dispute concerning the maritime
delimitation between the Parties.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirteenth day of December, two thou-
sand and seven, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic Nicaragua and the Government of the Republic of Colom-
bia, respectively.

(Signed) President.                        (Signed) Rosalyn HIGGINS,
                                                       President.
                                          (Signed) Philippe COUVREUR,
                                                        Registrar.




                                                                          48

            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)           877

  Vice-President AL-KHASAWNEH appends a dissenting opinion to the
Judgment of the Court ; Judge RANJEVA appends a separate opinion to
the Judgment of the Court ; Judges PARRA-ARANGUREN, SIMMA and
TOMKA append declarations to the Judgment of the Court ; Judge
ABRAHAM appends a separate opinion to the Judgment of the Court ;
Judge KEITH appends a declaration to the Judgment of the Court ; Judge
BENNOUNA appends a dissenting opinion to the Judgment of the Court ;
Judge ad hoc GAJA appends a declaration to the Judgment of the Court.

                                                  (Initialled) R.H.
                                                  (Initialled) Ph.C.




                                                                      49

